Name: Commission Implementing Decision (EU) 2016/2332 of 9 December 2016 adopting a 10th update of the list of sites of Community importance for the Alpine biogeographical region (notified under document C(2016) 8185)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  natural environment;  regions and regional policy
 Date Published: 2016-12-23

 23.12.2016 EN Official Journal of the European Union L 353/256 COMMISSION IMPLEMENTING DECISION (EU) 2016/2332 of 9 December 2016 adopting a 10th update of the list of sites of Community importance for the Alpine biogeographical region (notified under document C(2016) 8185) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Alpine biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territories of the Alps (Germany, France, Italy, Austria and Slovenia), the Pyrenees (Spain and France), the Apennine mountains (Italy), the northern Fennoscandian mountains (Finland and Sweden), the Carpathian mountains (Poland, Romania and Slovakia), the Dinaric Mountains (Slovenia and Croatia) and the Balkan, Rila, Pirin, Rhodope and the Sashtinska Sredna Gora Mountains (Bulgaria), as specified in the biogeographical map approved on 20 April 2005 by the committee set up by Article 20 of that Directive (the Habitats Committee). (2) The initial list of sites of Community importance for the Alpine biogeographical region, within the meaning of Directive 92/43/EEC, was adopted by Commission Decision 2004/69/EC (2). That list was last updated by Commission Implementing Decision (EU) 2015/2370 (3). (3) The sites included in the list of sites of Community importance for the Alpine biogeographical region form part of the Natura 2000 network which is an essential element of the protection of biodiversity in the Union. In order to make further progress in the actual establishment of the Natura 2000 network and in the context of a dynamic adaptation of that network, the lists of sites of Community importance are reviewed regularly. (4) Between 16 January 2015 and 31 January 2016 Member States have proposed additional sites of Community importance for the Alpine biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. Member States have also submitted changes in the site-related information contained in the list of sites of Community importance for the Alpine biogeographical region. (5) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Alpine biogeographical region should be adopted. Articles 4(4) and 6(1) of Directive 92/43/EEC apply to the newly included sites. (6) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (7) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. Furthermore, knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. (8) In the interests of clarity and transparency, Implementing Decision (EU) 2015/2370 should be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The 10th update of the list of sites of Community importance for the Alpine biogeographical region as set out in the Annex is adopted. Article 2 Implementing Decision (EU) 2015/2370 is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 December 2016. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) Commission Decision 2004/69/EC of 22 December 2003 adopting, pursuant to Council Directive 92/43/EEC, the list of sites of Community importance for the Alpine biogeographical region (OJ L 14, 21.1.2004, p. 21). (3) Commission Implementing Decision (EU) 2015/2370 of 26 November 2015 adopting a ninth update of the list of sites of Community importance for the Alpine biogeographical region (OJ L 338, 23.12.2015, p. 367). ANNEX Tenth update of the list of sites of Community importance for the Alpine biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Bulgaria, Croatia, Germany, Spain, France, Italy, Austria, Poland, Romania, Slovenia, Slovakia, Finland and Sweden. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude AT1203A00 Ã tscher  DÃ ¼rrenstein * 42 596,57 15,1111 47,8403 AT1211A00 Wienerwald  Thermenregion * 52 168,59 16,125 48,1472 AT1212A00 NordÃ ¶stliche Randalpen: Hohe Wand  Schneeberg  Rax * 64 084,57 15,9833 47,8833 AT1219000 NiederÃ ¶sterreichische AlpenvorlandflÃ ¼sse * 7 024,54 15,2694 48,1833 AT2101000 Nationalpark Hohe Tauern, KÃ ¤rnten I * 34 625 12,8 47 AT2102000 Nockberge * 7 744 13,75 46,8833 AT2103000 HÃ ¶rfeld Moor  KÃ ¤rntner Anteil * 88 14,5167 47,0078 AT2104000 Sablatnig Moor * 101,7 14,6028 46,575 AT2105000 Vellacher Kotschna * 586 14,5667 46,3833 AT2106000 Mussen * 399 12,9206 46,7139 AT2108000 Inneres PÃ ¶llatal * 3 198 13,4667 47,0592 AT2109000 Wolayersee und Umgebung * 1 940 12,8833 46,6167 AT2110000 GroÃ edlinger Teich * 8 14,8436 46,7967 AT2112000 Villacher Alpe (Dobratsch) * 2 327 13,6833 46,5972 AT2113000 Flachwasserbiotop Neudenstein * 18 14,5861 46,6419 AT2114000 Obere Drau * 1 030 13,2333 46,75 AT2115000 Hochmoor bei St. Lorenzen * 48 13,9194 46,8639 AT2116000 GÃ ¶rtschacher Moos  Obermoos im Gailtal * 1 242 13,5 46,6 AT2117000 Turner See * 59 14,575 46,5833 AT2118000 Gail im Lesachtal * 55 12,9333 46,6792 AT2119000 Gut Walterskirchen * 32 14,1972 46,6194 AT2120000 SchÃ ¼tt  Graschelitzen * 2 307 13,6833 46,5833 AT2121000 HÃ ¶fleinmoor * 6 14,3958 46,5767 AT2122000 Ratschitschacher Moor * 23 14,705 46,6428 AT2123000 MÃ ¶serner Moor * 12 13,25 46,705 AT2124000 Untere Lavant * 131,59 14,8858 46,7044 AT2125000 Reifnitzbach * 1,7 14,175 46,6042 AT2126000 TiebelmÃ ¼ndung * 62,5 14,0139 46,6958 AT2127000 Fronwiesen * 69 14,1083 46,5267 AT2128000 Kalk-Tuffquellen VÃ ¶lkermarkter Stausee * 3,7 14,6667 46,6264 AT2130000 Lendspitz-Maiernigg * 77,61 14,2597 46,6111 AT2131000 Mannsberg-Boden * 683 14,5042 46,7972 AT2132000 Hainsche-Moor * 1,3 14,2017 46,5514 AT2133000 Guntschacher Au * 53 14,3433 46,5475 AT2134000 Mittagskogel * 672,3 13,9692 46,512 AT2135000 Kalktuffquellen Lappenbach * 4,8 0 0 AT2136000 Gelbe Alpenrose in Lendorf 0,6481 0 0 AT2137000 Schlossberg Griffen 10 0 0 AT2138000 GurkmÃ ¼ndung * 24,4 0 0 AT2139000 GrÃ ¼nspitz-Streifenfarn in Radenthein 6,1 0 0 AT2140000 MillstÃ ¤tter See-SÃ ¼d 39,5 0 0 AT2141000 Watzelsdorfer Moos 32,6 0 0 AT2142000 Ziegelteich bei HÃ ¶rtendorf 6,85 0 0 AT2143000 Lanzendorfer Moor 4,23 0 0 AT2144000 Gutschen 52,6 0 0 AT2145000 Motschulagraben 38,9 0 0 AT2204000 Steirisches Dachsteinplateau * 7 451,17 13,815833 47,50694 AT2205000 PÃ ¼rgschachen-Moos und ennsnahe Bereiche zwischen Selzthal und dem GesÃ ¤useeingang * 1 619,14 14,406944 47,58 AT2206000 Ã densee * 198,29 13,830833 47,56389 AT2207000 NSG HÃ ¶rfeld 47,49 14,51 47,01889 AT2209001 Steilhangmoor im Untertal * 14,24 13,703889 47,35611 AT2209002 Patzenkar * 130,48 13,658056 47,32111 AT2209003 Hochlagen der sÃ ¼dÃ ¶stlichen Schladminger Tauern * 6 498,91 13,996944 47,25306 AT2209004 Hochlagen der Ã ¶stlichen WÃ ¶lzer Tauern und Seckauer Alpen * 14 046,15 14,676111 47,34389 AT2210000 Ennstaler Alpen/GesÃ ¤use * 14 529,94 14,612778 47,55278 AT2212000 NSG WÃ ¶rschacher Moos und ennsnahe Bereiche * 401 14,183056 47,55389 AT2215000 Teile der Eisenerzer Alpen * 4 391,29 14,913889 47,49306 AT2216000 Kirchkogel bei Pernegg 45,75 15,331111 47,34889 AT2217000 Peggauer Wand 38,57 15,3508 47,2119 AT2219000 Teile des steirischen Nockgebietes * 2 080,53 13,820833 46,93694 AT2221000 Gamperlacke * 86,3 14,278056 47,555 AT2223000 PÃ ¶lshof bei PÃ ¶ls * 7,86 14,605833 47,22694 AT2224000 ZlaimmÃ ¶ser-Moore/WeiÃ enbachalm * 12,93 13,893056 47,60306 AT2226001 DÃ ¼rnberger Moor * 45,15 14,353333 47,09694 AT2226002 Furtner Teich * 32,03 14,391111 47,09111 AT2227000 Schluchtwald der Gulling * 149,83 14,188056 47,49611 AT2228000 Ramsauer Torf * 2,3 13,68 47,40389 AT2231000 Klementgrotte 15,3456 47,1602 AT2233000 Raabklamm * 554,93 15,541944 47,24111 AT2234000 Breitenau  Lantsch 7,19 15,4168 47,3869 AT2236000 Ober- und Mittellauf der Mur mit Puxer Auwald, Puxer Wand und Gulsen * 1 307,64 14,8469 47,2381 AT2238000 Gersdorfer Altarm * 8,41 13,965 47,45194 AT2240000 Ennsaltarme bei Niederstuttern * 69,66 14,081111 47,51611 AT2243000 Totes Gebirge mit Altausseer See * 24 201,69 14,119444 47,61611 AT2244000 FlaumeichenwÃ ¤lder im Grazer Bergland * 4,54 15,38 47,115 AT3101000 Dachstein * 14 575,4 13,6667 47,5 AT3104000 Radinger Moorwiesen 3 14,3014 47,7367 AT3111000 Nationalpark Kalkalpen, 1. Verordnungsabschnitt * 21 454 14,3667 47,7667 AT3116000 Kalksteinmauer und Orchideenwiese Laussa * 103 14,4361 47,9556 AT3117000 Mond- und Attersee 6 135 13,4833 47,7917 AT3128000 BÃ ¤che in den Steyr- und Ennstaler Voralpen * 505,17 14,2929 47,9511 AT3130000 Hornspitzmoore * 45,53 13,4966 47,5689 AT3133000 MÃ ¶sl im Ebenthal * 2,1 14,418792 47,70245 AT3134000 Planwiesen 110,3 14,203231 47,87892 AT3135000 Quellflur bei Grueb * 4,32 13,299255 47,87585 AT3136000 Mittlere Steyr * 122 14,237354 47,90817 AT3138000 SchluchtwÃ ¤lder der Steyr- und Ennstaler Voralpen * 863 14,217793 47,82296 AT3142000 Egelsee und Egelseemor in Unterach 4,14 13,5043 47,8326 AT3143000 Offensee und angrenzendes Verlandungsmoor * 65,95 13,8386 47,754 AT3144000 Goiserer WeiÃ enbachtal 1 056 13,5076 47,6543 AT3145000 RÃ ¶ll 327,2 13,9693 47,7237 AT3146000 Teichlboden 1,66 14,2919 47,6502 AT3203010 Winklmoos * 78,08 12,5914 47,6506 AT3204002 Sieben-MÃ ¶ser/Gerlosplatte * 168,57 12,1447 47,2392 AT3205021 Obertauern-Hundsfeldmoor * 99,84 13,5619 47,2564 AT3206007 Bluntautal * 433,8 13,13 47,5758 AT3207020 Seetaler See * 214,54 13,9347 47,1506 AT3208118 Schwarzbergklamm * 14,07 12,6189 47,6328 AT3210001 Hohe Tauern, Salzburg * 80 505 12,7461 47,1353 AT3211012 Kalkhochalpen, Salzburg * 23 725 13,0997 47,5028 AT3212111 Tauglgries * 50,65 13,1447 47,6589 AT3213003 Gerzkopf * 90,83 13,4297 47,4619 AT3214000 Rotmoos-KÃ ¤fertal * 168,74 12,7858 47,1247 AT3222000 Moore am Ã berling * 38,41 13,9025 47,1736 AT3224000 Entrische Kirche 6,39 2 13,0856 47,28 AT3226000 Zinkenbach-Karlgraben * 100,41 13,355 47,6767 AT3227000 Untersberg-Vorland * 193,23 12,9481 47,7547 AT3230000 Zeller See SÃ ¼dufer 32,35 12,81 47,3 AT3231000 Mooshamer Moos Ost 3,19 13,72 47,1 AT3232000 Kopfweiden am Almkanal * 1,77 13,04 47,77 AT3234000 Kendlbruckergraben  Hinteralm * 20,07 13,8174 46,9691 AT3235000 Hinterrieding-Wasserfallkar * 65,68 13,3319 47,1481 AT3236000 Rupanin * 144,07 13,6216 47,2156 AT3237000 Georgenberg 2,15 13,1649 47,6314 AT3238000 Pongauer Taurachtal * 19,72 13,5044 47,2882 AT3239000 KÃ ¶nigsbachtal 1,17 13,37 47,7 AT3240000 Drossen * 25,78 12,73 47,17 AT3241000 Streuwiese am Salzweg 0,5 12,99 47,76 AT3242000 Lonka-MÃ ¤ander 1,03 13,71 47,16 AT3243000 Althofener Moos 0,59 13,73 47,14 AT3244000 Steindorf  Am Moos 3 13,71 47,13 AT3245000 Lucia-Lacke 3,48 12,64 47,28 AT3301000 Hohe Tauern, Tirol * 61 000 12,4764 47,0339 AT3302000 Vilsalpsee * 1 831 10,5061 47,4536 AT3303000 Valsertal * 3 519,4 11,6122 47,0361 AT3304000 Karwendel * 73 000 11,4997 47,4011 AT3305000 Ã tztaler Alpen * 39 470 11,0186 46,835 AT3306000 Afrigal * 71,6 10,8161 47,3614 AT3307000 Egelsee * 3,07 12,1711 47,6139 AT3308000 Schwemm * 65,68 12,2981 47,6586 AT3309000 Tiroler Lech * 4 146,9 10,54 47,3442 AT3310000 Arzler Pitzeklamm * 31,2 10,7758 47,2108 AT3311000 Engelswand 39,8 10,9194 47,1639 AT3313000 FlieÃ er SonnenhÃ ¤nge 88,84 10,6194 47,1167 AT3314000 Osttiroler GletscherflÃ ¼sse Isel, Schwarzach und Kalserbach 306,07 12,5632 46,9545 AT3315000 Sinesbrunn * 51,84 10,8042 47,2992 AT3316000 Tiefer-Wald 1,73 10,4886 46,8743 AT3401000 Naturschutzgebiet Rohrach * 48,19 9,8161 47,5878 AT3402000 Rheindelta * 2 065,65 9,6408 47,5008 AT3403000 Mehrerauer Seeufer  MÃ ¼ndung der Bregenzerach * 118,03 9,7031 47,5072 AT3405000 Bregenzerachschlucht * 434,02 9,5 9,8136 47,4914 AT3406000 Witmoos * 18,19 9,8475 47,5033 AT3407000 Fohramoos * 54,3 9,8039 47,4203 AT3408000 Bangs  Matschels * 447,42 9,5389 47,2722 AT3409000 Ludescherberg * 377,35 9,8008 47,2003 AT3410000 Gadental * 1 543,77 9,9964 47,225 AT3413000 Wiegensee * 64,74 10,095 46,9769 AT3414000 Leiblach * 21,45 9,7348 47,5322 AT3415000 Alpenmannstreu Gamperdonatal * 37,61 9,6539 47,0856 AT3416000 SpirkenwÃ ¤lder Saminatal * 477,57 9,6025 47,1653 AT3417000 SpirkenwÃ ¤lder Brandnertal * 104,74 9,7525 47,125 AT3418000 Spirkenwald Oberer Tritt * 12,7 9,7086 47,1356 AT3419000 SpirkenwÃ ¤lder Innergamp * 43,87 9,6475 47,1594 AT3420000 Unter-Ã berlutt 22,85 9,9717 47,2522 AT3421000 Gsieg  Obere MÃ ¤hder 73,13 9,6847 47,3986 AT3422000 Schuttfluren Tafamunt 68,43 10,0692 46,9733 AT3423000 Soren, Gleggen-KÃ ¶blern, Schweizer Ried und Birken-Schwarzes Zeug 317,62 9,6986 47,4481 AT3424000 Ã ble Schlucht 7,59 9,6936 47,2623 AT3425000 Davenna * 112,46 9,8839 47,1239 AT3426000 Frastanzer Ried 39,21 9,6141 47,223 AT3427000 Ã bersaxen-Satteins * 60,05 9,6871 47,2485 AT3428000 Unterargenstein * 68,69 9,955 47,3337 AT3429000 Unter StellerhÃ ¶he * 28,93 10,0315 47,4038 AT3430000 Unter der Winterstaude * 25,8 9,9932 47,4005 AT3431000 Gortniel * 12,71 9,9497 47,0385 AT3432000 RoÃ bÃ ¼ndta * 12,62 9,946 47,0328 AT3433000 Spona 25,77 10,0106 47,007 AT3434000 Rifa 12,63 10,0465 46,9755 AT3435000 Torfriedbach * 9,88 9,7135 47,2047 AT3436000 WalsbÃ ¤chle * 16,71 9,6926 47,2217 AT3437000 WiddersteinmÃ ¤hder * 53,02 10,143 47,2716 AT3438000 Ifen * 2 466,72 10,0995 47,3543 AT3439000 SchÃ ¶neberg * 47,4 10,1516 47,2329 BG0000166 Vrachanski Balkan * 35 981,25 23,460833 43,17083 BG0000209 Pirin * 40 382,3813 23,430278 41,74194 BG0000211 Tvardishka planina * 38 649,5295 26,06 42,84028 BG0000220 Dolna Mesta * 9 514,697 23,929722 41,48194 BG0000281 Reka Belitsa * 117,26 25,6385 42,918 BG0000308 Verila * 6 443,4218 23,291111 42,38472 BG0000366 Kresna  Ilindentsi * 48 596,428 23,164722 41,75528 BG0000372 Tsigansko gradishte * 9 555,741 24,875 41,40083 BG0000399 Bulgarka * 24 009,0341 25,3974 42,7638 BG0000494 Tsentralen Balkan * 72 021,0722 24,731944 42,73833 BG0000495 Rila * 77 927,168 23,5225 42,14444 BG0000496 Rilski manastir * 25 299,8005 23,364722 42,12417 BG0000625 Izvoro * 7,038 23,432222 41,85806 BG0000626 Krushe * 291,873 23,376944 41,85972 BG0001021 Reka Mesta * 19 401,6899 23,662222 41,71306 BG0001028 Sreden Pirin  Alibotush * 68 934,385 23,566667 41,51056 BG0001030 Rodopi  Zapadni * 272 851,406 24,229444 41,75278 BG0001031 Rodopi  Sredni * 155 107,6837 25,053056 41,83 BG0001040 Zapadna Stara planina i Predbalkan * 219 753,2598 22,918333 43,34111 BG0001042 Iskarski prolom  Rzhana * 22 693,26 23,496944 43,02861 BG0001043 Etropole  Baylovo * 27 448,2536 23,88 42,72278 BG0001386 Yadenitsa * 17 016,2128 24,006389 42,105 BG0001389 Sredna gora * 110 373,64 24,280833 42,58639 BG0001493 Tsentralen Balkan  bufer * 138 363,8244 24,740556 42,80083 DE8236371 Flyschberge bei Bad Wiessee * 954,58 11,6775 47,7125 DE8238301 StandortÃ ¼bungsplatz St.Margarethen/Brannenburg * 64 12,0756 47,7286 DE8239371 Hochriesgebiet und HangwÃ ¤lder im Aschauer Tal * 1 826,39 12,265 47,7431 DE8239372 Geigelstein und Achentaldurchbruch * 3 207,18 12,3372 47,7103 DE8240371 Mettenhamer Filz, SÃ ¼ssener und Lanzinger Moos mit Extensivwiesen * 151,09 12,4442 47,7489 DE8241371 Extensivwiesen um Ruhpolding 103,12 12,6272 47,7581 DE8241372 Ã stliche Chiemgauer Alpen * 12 922,66 12,67 47,7056 DE8325301 Lindenberger Moos * 106 9,8667 47,6047 DE8332303 Bergsturzgebiet Im Gsott  * 118 11,0953 47,6497 DE8332304 Ammertaler WiesmahdhÃ ¤nge * 440 11,0561 47,6156 DE8332371 Moore im oberen Ammertal * 629,53 11,0461 47,6086 DE8333371 Extensivwiesen um Glentleiten bei GroÃ weil * 132,37 11,2928 47,6653 DE8334302 Probstalm und Probstenwand * 88 11,4861 47,6583 DE8334372 Kammmolchlebensraum bei Kochel 31,19 11,3864 47,6631 DE8334373 Kesselberggebiet * 647,95 11,3458 47,6244 DE8336371 Mangfallgebirge * 14 871,3 11,8572 47,6283 DE8342301 Nationalpark Berchtesgaden * 21 364 12,925 47,5528 DE8342302 NSG Aschau , NSG Schwarzbach  und Schwimmendes Moos * 803 12,7803 47,6519 DE8343303 Untersberg * 3 514 12,985 47,6856 DE8343371 Moore und Extensivwiesen bei Berchtesgaden * 30,71 12,9639 47,6308 DE8343372 Extensivwiesen in der Ramsau 42,69 12,9389 47,6119 DE8424302 Naturschutzgebiet Rohrachschlucht  * 174 9,8117 47,59 DE8426301 Oberes WeiÃ achtal mit Lanzen-, Katzen- und Mittelbach * 712 10,0533 47,5192 DE8426302 Nagelfluhkette Hochgrat-Steineberg * 1 993 10,1075 47,5056 DE8427301 GrÃ ¼nten * 146 10,3175 47,5489 DE8429303 Kienberg mit Magerrasen im Tal der Steinacher Ach * 624 10,5222 47,5636 DE8429304 Aggenstein * 130 10,5517 47,5378 DE8430303 Falkenstein, Alatsee, Faulenbacher- und Lechtal * 987 10,7133 47,5536 DE8431371 Ammergebirge * 27 581,8 10,9372 47,55 DE8432301 Loisachtal zwischen Farchant und Eschenlohe * 692 11,1583 47,5694 DE8432302 Auerberg, MÃ ¼hlberg * 293 11,1558 47,5753 DE8433301 Karwendel mit Isar * 19 590 11,3433 47,4906 DE8433371 Estergebirge * 6 076,87 11,2003 47,5428 DE8434372 Jachenau und Extensivwiesen bei Fleck * 1 453,79 11,5019 47,61 DE8525301 HÃ ¤derichmoore * 89 9,9936 47,4939 DE8526301 Wildflusssystem Bolgenach * 164 10,1344 47,4444 DE8526302 Piesenkopfmoore * 779 10,1389 47,4167 DE8527301 HÃ ¶rnergruppe * 1 183 10,1692 47,4656 DE8527371 SchÃ ¶nberger Ach * 29,56 10,2164 47,4364 DE8528301 AllgÃ ¤uer Hochalpen * 21 227 10,3225 47,3889 DE8532371 Wettersteingebirge * 4 256,91 11,09 47,4169 DE8533301 Mittenwalder Buckelwiesen * 1 927 11,2411 47,4603 DE8626301 Hoher Ifen * 2 451 10,1483 47,3806 DE8627301 Engenkopfmoor * 94 10,2094 47,3967 DE8627302 Schlappolt * 195 10,2297 47,3631 ES0000016 Ordesa y Monte Perdido * 15 797,2762 -0,0319 42,64 ES0000018 Prepirineu Central catalÃ * 57 074,77 1,6883 42,255 ES0000022 AigÃ ¼estortes * 56 120,73 0,9454 42,5536 ES0000123 Larra-Aztaparreta * 3 922,85 -0,7914 42,9392 ES0000126 Roncesvalles-Selva de Irati * 18 077,73 -1,0599 42,9676 ES0000129 Sierra de Artxuga, Zarikieta y Montes de Areta * 19 530,14 -1,3317 42,842 ES0000130 Sierra de Arrigorrieta y PeÃ ±a Ezkaurre * 6 377,99 -0,886 42,8305 ES0000149 Posets  Maladeta * 34 433,5568 0,5308 42,64 ES2200009 Larrondo-Lakartxela * 2 614,1 -0,8859 42,9381 ES2200012 RÃ ­o Salazar 414,55 -1,2477 42,6566 ES2200018 Belate * 26 067,44 -1,6689 43,0617 ES2200019 Monte Alduide * 9 028,69 -1,4561 43,0307 ES2200025 Sistema fluvial de los rÃ ­os Irati, Urrobi y Erro * 1 101,04 -1,3701 42,7438 ES2200027 RÃ ­os Eska y BiniÃ ©s * 288,67 -0,8651 42,9241 ES2410001 Los Valles  Sur * 22 913,2699 -0,7686 42,7439 ES2410002 Pico y Turberas del Anayet 408,3368 -0,4394 42,7844 ES2410003 Los Valles * 27 066,1992 -0,68 42,81 ES2410005 Guara Norte * 12 763,0054 -0,23 42,29 ES2410006 Bujaruelo  Garganta de Los Navarros * 9 775,0025 -0,14 42,71 ES2410008 Garganta de Obarra * 735,6757 0,62 42,41 ES2410009 Congosto de Ventamillo * 247,0025 0,46 42,49 ES2410010 Monte Pacino * 509,7923 -0,35 42,75 ES2410011 Cabecera del RÃ ­o Aguas Limpias * 3 045,6438 -0,29 42,82 ES2410013 Macizo de Cotiella * 8 275,4467 0,32 42,52 ES2410014 Garcipollera  Selva de VillanÃ ºa * 3 898,9024 -0,48 42,64 ES2410019 RÃ ­o Cinca (Valle de Pineta) 117,7611 0,12 42,65 ES2410021 Curso Alto del RÃ ­o AragÃ ³n 145,9823 -0,5467 42,6642 ES2410022 Cuevas de VillanÃ ºa 0,1239 -0,5278 42,6858 ES2410023 Collarada y Canal de Ip * 4 027,0928 -0,4908 42,7294 ES2410024 Telera  Acumuer * 5 552,7853 -0,3311 42,6394 ES2410025 Sierra y CaÃ ±ones de Guara * 34 662,6323 -0,1667 42,2603 ES2410027 RÃ ­o AurÃ ­n 91,0864 -0,425 40,6422 ES2410029 TendeÃ ±era * 12 814,6592 -0,2108 42,6608 ES2410031 Foz Escarrilla  Cucuraza * 1 609,9122 -0,3131 42,7489 ES2410040 Puertos de Panticosa, Bramatuero y Brazatos * 3 021,6263 -0,1914 42,7822 ES2410044 Puerto de Otal  Cotefablo * 1 963,8843 -0,2103 42,6069 ES2410045 Sobrepuerto * 3 468,9089 -0,2356 42,5678 ES2410046 RÃ ­o Ã sera * 1 758,5141 0,4706 42,5794 ES2410048 RÃ ­o Ara * 2 019,0368 -0,1056 42,6308 ES2410049 RÃ ­o IsÃ ¡bena * 1 992,6647 0,5742 42,3236 ES2410050 Cuenca del RÃ ­o Yesa * 5 599,8123 0,0478 42,5256 ES2410051 Cuenca del RÃ ­o AirÃ ©s * 3 741,9992 0,1056 42,5667 ES2410052 Alto Valle del Cinca * 14 590,5559 0,1903 42,68 ES2410053 Chistau * 10 678,6848 0,3078 42,5883 ES2410054 Sierra Ferrera * 8 023,2371 0,2669 42,4808 ES2410055 Sierra de Arro * 1 459,8995 0,2303 42,4219 ES2410056 Sierra de ChÃ ­a  Congosto de Seira * 8 666,8584 0,4161 42,51 ES2410059 El TurbÃ ³n * 2 822,036 0,5067 42,4194 ES2410150 Cueva de Los Moros 0,0625 -0,5278 42,6861 ES2410154 Turberas del Macizo de Los Infiernos 50,2655 -0,2697 42,7708 ES2410155 Turberas de Acumuer 13,3023 -0,4283 42,7072 ES5120002 CapÃ §aleres del Ter i del Freser * 12 480,32 2,2167 42,3846 ES5120003 Serra Cavallera * 6 381,86 2,2334 42,2903 ES5120019 Riberes de l'Alt Ter * 409,83 41 2,294 42,2324 ES5120022 Riu Duran * 102,73 91 1,7955 42,4235 ES5120024 Montgrony * 3 803,8 2,0831 42,2822 ES5120026 Tossa Plana de Lles-PuigpedrÃ ³s * 13 305,56 1,6695 42,4497 ES5120027 Rasos de Tubau 644,53 2,0472 42,2239 ES5120028 Vall del Rigart * 210,26 2,1203 42,3133 ES5130002 Riu Verneda * 75,47 97 1,6711 42,3908 ES5130003 Alt Pallars * 77 183,2 1,034 42,7159 ES5130004 Baish Aran * 12 444,98 0,788 42,799 ES5130005 Era Artiga de Lin  Eth Portilhon * 7 047,87 0,7168 42,6713 ES5130006 Estanho de Vielha 28,88 0,8144 42,7095 ES5130007 Riberes de l'Alt Segre * 216,62 23 1,8499 42,3915 ES5130010 Serra de Boumort-Collegats * 18 414,83 1,1003 42,2367 ES5130011 Riu de la Llosa * 84,12 1,6992 42,45 ES5130012 Vall Alta de Serradell-Serra de Sant GervÃ s * 12 920,99 0,8124 42,2305 ES5130015 Serres del Montsec, Sant Mamet i Mitjana * 32 423,71 0,8722 42,0303 ES5130019 Estany de MontcortÃ ¨s * 45,01 0,9947 42,3319 ES5130022 La Torrassa * 59,58 1,1331 42,6064 ES5130023 BeneÃ ¯dor * 416,33 1,5653 42,3719 ES5130024 La Faiada de MalpÃ s i Cambatiri 1 280,7 0,7739 42,3817 ES5130026 Serra de Prada-CastellÃ s * 3 735,9 1,3044 42,2711 ES5130029 Serres de Queralt i Els Tossals-Aigua d'Ora * 8 682,94 1,67 42,0592 ES5130034 Riu Garona * 212,75 27 0,7414 42,7369 FI1300101 Pallas-Ounastunturi * 59 426 23,271111 68,86417 FI1300102 MALLA * 3 089 20,067778 69,94889 FI1300103 PÃ YRISJÃ RVEN ERÃ MAA * 146 834 24,355833 68,32194 FI1300105 KÃ SIVARREN ERÃ MAA * 264 892 21,169444 68,7625 FI1300107 JIETANASVUOMA * 1 511 22,440556 68,08472 FI1300108 IITON PALSASUOT * 66 21,355833 68,1525 FI1300111 SOTKAVUOMA * 2 602 23,355833 68,40667 FI1300112 SAANAN LUONNONSUOJELUALUE * 240 20,101667 69,50833 FI1300118 TARVANTOVAARA * 66 403 22,61 68,06778 FI1300201 LEMMENJOEN KANSALLISPUISTO * 285 990 25,389722 68,98278 FI1300202 MUOTKATUNTURIN ERÃ MAA * 158 208 26,694722 69,86417 FI1300204 VÃ ¤tsÃ ¤rin erÃ ¤maa * 157 368 28,084722 69,66083 FI1300207 PIERAN MARIN JÃ NKÃ  * 2 643 27,745556 69,25417 FI1300601 PULJUN ERÃ MAA * 56 351 24,016944 68,52528 FI1302001 Kevo * 71 406 26,999722 69,99972 FI1302002 KALDOAIVIN ERÃ MAA * 351 633 27,050833 69,52528 FI1302003 Paistunturin erÃ ¤maa * 159 770 26,948889 69,99972 FI1302004 PULMANKIJÃ RVI 1 623 27,915 69,94889 FI1302008 VETSIJOEN SUISTOLEHTO 14 27,576111 69,94889 FI1302009 Kirkkotupien niitty * 1,1 27,559167 69,83028 FI1302010 Luomusjoen kuolpuna 2 26,169444 69,71167 FI1302011 VÃ ¤limaan kenttÃ ¤ * 2 27,559167 70,18639 FI1302012 Pappilan niitty * 3,2 27,542222 69,72861 FI1302013 Mieraslompolon kenttÃ ¤ * 2,2 27,355833 69,59306 FR7200742 Massif du Moulle de Jaout * 16 600 -0,40667 43,03861 FR7200743 Massif du Ger et du Lurien * 14 150 -0,36306 42,83111 FR7200744 Massif de Sesques et de l'Ossau * 25 650 -0,50028 42,9 FR7200745 Massif du Montagnon * 8 871 -0,51778 43,02972 FR7200746 Massif de l'Anie et d'EspelunguÃ ¨re * 14 461 -0,6425 42,89583 FR7200747 Massif du Layens * 5 750 -0,64417 43,0525 FR7200749 Montagnes du BarÃ ©tous * 14 600 -0,77639 43,04639 FR7200750 Montagnes de la Haute Soule * 14 750 -0,89694 42,99917 FR7200751 Montagnes du Pic des Escaliers * 8 600 -0,98556 43,05611 FR7200752 Massif des Arbailles * 13 000 -1,01694 43,12389 FR7200753 ForÃ ªt d'Iraty * 2 500 -1,07333 43,03028 FR7200754 Montagnes de Saint-Jean-Pied-de-Port * 12 567 -1,19778 43,07278 FR7200781 Gave de Pau * 8 212 -0,65028 43,40222 FR7200786 La Nive * 9 473 -1,37981 43,26424 FR7200790 Le Saison (cours d'eau) * 2 200 -0,87361 43,2375 FR7200791 Le Gave d'Oloron (cours d'eau) et marais de Labastide-Villefranche * 2 450 -0,85556 43,37472 FR7200792 Le Gave d'Aspe et le Lourdios (cours d'eau) * 1 600 -0,60806 43,07444 FR7200793 Le Gave d'Ossau * 2 300 -0,41833 43,07806 FR7300821 VallÃ ©e de l'Isard, mail de Bulard, pics de MaubermÃ ©, de Serre-Haute et du CrabÃ ¨re * 6 428 0,92056 42,83333 FR7300822 VallÃ ©e du Riberot et massif du Mont Valier * 7 745 1,06333 42,81167 FR7300825 Mont Ceint, mont BÃ ©as, tourbiÃ ¨re de Bernadouze * 2 218 1,41 42,79694 FR7300827 VallÃ ©e de l'Aston * 14 962 1,66 42,69333 FR7300829 QuiÃ ¨s calcaires de Tarascon-sur-AriÃ ¨ge et grotte de la Petite Caougno 2 484 1,65056 42,82194 FR7300831 QuÃ ©rigut, Laurenti, Rabassolles, Balbonne, la Bruyante, haute vallÃ ©e de l'OriÃ ¨ge * 10 255 2,03417 42,67472 FR7300838 Grotte de Montseron * 1 1,32802 43,02 FR7300839 Grotte du Ker de Massat * 1 1,32459 42,9 FR7300841 Queirs du Mas d'Azil et de Camarade, grottes du Mas d'Azil et de la carriÃ ¨re de Sabarat * 1 629 1,33556 43,07972 FR7300842 Pechs de Foix, Soula et Roquefixade, grotte de l'Herm * 2 211 1,65944 42,94694 FR7300880 Haute vallÃ ©e d'OÃ ´ * 3 407 0,5025 42,73056 FR7300881 Haute vallÃ ©e de la Pique * 8 251 0,59333 42,72417 FR7300883 Haute vallÃ ©e de la Garonne * 11 134 0,78 42,87778 FR7300884 Zones rupestres xÃ ©rothermiques du bassin de Marignac, Saint-BÃ ©at, pic du Gar, montagne de RiÃ © * 7 680 0,72667 42,95 FR7300920 Granquet-Pibeste et Soum d'Ech * 7 275 -0,15361 43,05833 FR7300921 Gabizos (et vallÃ ©e d'Arrens, versant sud-est du Gabizos) * 2 997 -0,27167 42,92889 FR7300922 Gaves de Pau et de Cauterets (et gorge de Cauterets) * 482 -0,0895 42,98624 FR7300923 Moun NÃ © de Cauterets, pic de Cabaliros * 3 703 -0,14222 42,92417 FR7300924 PÃ ©guÃ ¨re, Barbat, CambalÃ ¨s * 4 651 -0,17694 42,85194 FR7300925 Gaube, Vignemale * 7 395 -0,14306 42,81028 FR7300926 Ossoue, AspÃ ©, CestrÃ ¨de * 5 226 -0,05417 42,76167 FR7300927 EstaubÃ ©, Gavarnie, Troumouse et Barroude * 9 479 0,055 42,7325 FR7300928 Pic Long Campbielh * 8 174 0,11806 42,79056 FR7300929 NÃ ©ouvielle * 6 191 0,15056 42,865 FR7300930 BarÃ ¨ges, AyrÃ ©, Piquette * 1 451 0,09306 42,87306 FR7300931 Lac Bleu LÃ ©viste * 6 942 0,035 42,92444 FR7300932 Liset de Hount Blanque * 4 059 0,16917 42,95667 FR7300933 Hautes-Baronnies, Coume de Pailhas * 300 0,25 43,00528 FR7300934 Rioumajou et Moudang * 9 522 0,28583 42,74028 FR7300935 Haut-Louron: Aygues Tortes, Caillauas, Gourgs Blancs, Gorges de Clarabide, pics des PichadÃ ¨res et d'EstiouÃ ¨re, montagne de Tramadits * 5 439 0,42222 42,73306 FR7301822 Garonne, AriÃ ¨ge, Hers, Salat, Pique et Neste * 9 602 1,83139 43,08389 FR8201680 Landes, pelouses, forÃ ªts et prairies humides de Lus-la-Croix-Haute * 3 639 5,72685 44,6768 FR8201681 Pelouses Ã orchidÃ ©es et lisiÃ ¨res du Vercors Occidental * 298 5,1775 44,82528 FR8201682 Rebord mÃ ©ridional du Vercors * 4 724 5,24598 44,8725 FR8201692 Monts du matin, combe Laval et val Sainte-Marie * 2 339 5,18959 44,9883 FR8201696 TuffiÃ ¨res du Vercors * 71 5,58806 44,83611 FR8201698 Contamines Montjoie  Miage  TrÃ © la TÃ ªte * 5 547 6,74972 45,77917 FR8201699 Aiguilles Rouges * 9 065 6,85528 45,98167 FR8201700 Haut Giffre * 12 431 6,82417 46,04028 FR8201701 Les Aravis 8 907 6,55111 45,9675 FR8201702 Plateau de Beauregard * 413 6,39028 45,88417 FR8201703 Massif de la Tournette 4 658 6,27667 45,83361 FR8201704 Les Frettes  Massif des GliÃ ¨res * 4 793 6,33639 45,98556 FR8201705 Massif du Bargy * 3 847 6,47125 45,9985 FR8201706 Roc d'Enfer * 4 054 6,59667 46,18417 FR8201707 Plateau de LoÃ «x * 1 233 6,65306 46,12444 FR8201708 Mont de Grange 1 254 6,80439 46,2611 FR8201709 Cornettes de Bise * 1 551 6,78417 46,32083 FR8201710 Massif des Voirons 978 6,35417 46,20722 FR8201712 Le SalÃ ¨ve * 4 427 6,16306 46,10917 FR8201715 VallÃ ©e de l'Arve * 757 6,34825 46,1112 FR8201719 Delta de la Dranse * 53 6,51583 46,39861 FR8201720 Cluse du Lac d'Annecy * 282 6,22639 45,79222 FR8201722 Zones humides du Bas Chablais * 282 6,435 46,33556 FR8201723 Plateau Gavot * 165 6,65528 46,37694 FR8201724 Marais de Chilly et de Marival * 38 6,3025 46,29194 FR8201732 TourbiÃ ¨res du Luitel et leur bassin versant * 309 5,85694 45,08944 FR8201733 Cembraie, pelouses, lacs et tourbiÃ ¨res de Belledonne, de Chamrousse au Grand Colon * 2 662 5,92603 45,1335 FR8201735 Landes, tourbiÃ ¨res et habitats rocheux du Massif du Taillefer * 3 697 5,91756 45,0517 FR8201736 Marais Ã Laiche bicolore, prairies de fauche et habitats rocheux du Vallon du Ferrand et du Plateau d'Emparis * 2 412 6,2075 45,0758 FR8201738 Plaine de Bourg d'Oisans et ses versants * 3 473 6,02721 45,0643 FR8201740 Hauts de Chartreuse * 4 423 5,88822 45,3923 FR8201741 Ubacs du Charmant Som et gorges du Guiers Mort * 2 329 5,755 45,3311 FR8201743 La Bourne * 2 805 5,39347 45,0694 FR8201744 Hauts plateaux et contreforts du Vercors oriental * 20 274 5,50882 44,849 FR8201745 Pelouses, forÃ ªts remarquables et habitats rocheux du Plateau du Sornin * 1 312 5,60879 45,1998 FR8201747 Massif de l'Obiou et gorges de la Souloise * 3 743 5,88806 44,7775 FR8201751 Massif de la Muzelle * 16 896 6,06266 44,9288 FR8201753 ForÃ ªts, landes et prairies de fauche des versants du Col d'Ornon * 4 814 5,96826 44,9823 FR8201770 RÃ ©seau de zones humides, pelouses, landes et falaises de l'avant-pays savoyard * 3 156 5,76333 45,61333 FR8201772 RÃ ©seau de zones humides de l'Albanais * 599 5,95438 45,7667 FR8201773 RÃ ©seau de zones humides dans la Combe de Savoie et la Basse VallÃ ©e de l'IsÃ ¨re * 869 6,22389 45,58056 FR8201774 TourbiÃ ¨re des Creusates * 12 6,02944 45,68694 FR8201775 Rebord mÃ ©ridional du Massif des Bauges * 1 170 6,02417 45,52472 FR8201776 TourbiÃ ¨re et lac des Saisies * 288 6,51889 45,77083 FR8201777 Les Adrets de Tarentaise 467 6,73472 45,60917 FR8201778 Landes, prairies et habitats rocheux du massif du mont Thabor * 4 790 6,56723 45,1271 FR8201779 Formations forestiÃ ¨res et herbacÃ ©es des Alpes internes 1 562 6,87 45,29389 FR8201780 RÃ ©seau de vallons d'altitude Ã Caricion * 9 516 7,00611 45,48694 FR8201781 RÃ ©seau de zones humides et alluviales des HurtiÃ ¨res * 508 6,29556 45,49306 FR8201782 Perron des Encombres * 2 034 6,43306 45,28222 FR8201783 Massif de la Vanoise * 54 030 6,88333 45,39167 FR8202002 Partie orientale du Massif des Bauges * 14 513 6,22472 45,66944 FR8202003 Massif de la LauziÃ ¨re * 9 543 6,37639 45,48111 FR8202004 Mont Colombier * 2 178 6,11911 45,6449 FR9101468 Bassin du Rebenty * 8 587 1,9925 42,78 FR9101470 Haute VallÃ ©e de l'Aude et Bassin de l'Aiguette * 17 055 2,18611 42,77028 FR9101471 Capcir, Carlit et Campcardos * 39 688 1,93222 42,56889 FR9101472 Massif du Puigmal * 8 784 2,12667 42,43944 FR9101473 Massif de Madres-Coronat * 21 363 2,24222 42,61833 FR9101475 Massif du Canigou * 11 746 2,35833 42,46972 FR9101476 Conque de la Preste * 8 436 2,42056 42,41778 FR9102010 Sites Ã chiroptÃ ¨res des PyrÃ ©nÃ ©es orientales * 2 437 2,29444 42,50833 FR9301497 Plateau d'Emparis  Goleon * 7 439 6,29333 45,0875 FR9301498 Combeynot  Lautaret  Ecrins * 9 924 6,41889 44,98556 FR9301499 ClarÃ ©e * 25 681 6,61889 45,01806 FR9301502 Steppique Durancien et Queyrassin * 19 658 6,62528 44,67222 FR9301503 Rochebrune  Izoard  VallÃ ©e de la Cerveyrette * 26 801 6,6775 44,79667 FR9301504 Haut Guil  Mont Viso  Val Preveyre * 18 833 7,00667 44,71639 FR9301505 Vallon des Bans  VallÃ ©e du Fournel * 8 823 6,38833 44,78056 FR9301506 Valgaudemar * 9 946 6,19333 44,77889 FR9301509 Piolit  Pic de ChabriÃ ¨res * 1 596 6,28556 44,59167 FR9301511 DÃ ©voluy  Durbon  Charance  Champsaur * 35 530 5,91417 44,61444 FR9301519 Le Buech * 2 426 5,83389 44,29667 FR9301523 Bois de Morgon  ForÃ ªt de Boscodon  Bragousse * 2 517 6,41889 44,495 FR9301524 Haute Ubaye  Massif du Chambeyron * 14 037 6,86083 44,57639 FR9301525 Coste Plane  Champerous * 1 508 6,43667 44,45444 FR9301526 La Tour des Sagnes  Vallon des Terres Pleines  Orrenaye * 5 059 6,7825 44,35444 FR9301529 Dormillouse  Lavercq * 6 383 6,52 44,33833 FR9301530 Cheval Blanc  Montagne de Boules  Barre des Dourbes * 8 258 6,43556 44,11944 FR9301533 L'Asse * 21 844 6,36778 43,94806 FR9301535 Montagne de Val-Haut  Clues de Barles  Clues de Verdaches * 13 197 6,28167 44,26861 FR9301546 Lac Saint-LÃ ©ger * 5,25 6,33528 44,42028 FR9301547 Grand Coyer * 6 233 6,70833 44,08611 FR9301549 Entraunes * 19 751 6,79917 44,14389 FR9301550 Sites Ã chauves souris de la Haute TinÃ ©e * 1 787 6,92528 44,25639 FR9301552 Adret de Pra Gaze 108 6,85083 44,28028 FR9301554 Sites Ã chauves souris  Castellet-Les-Sausses et Gorges de Daluis * 3 384 6,80222 44,01778 FR9301556 Massif du Lauvet d'Ilonse et des Quatre Cantons  Dome de Barrot  Gorges du Cians * 15 071 7,05222 44,05333 FR9301559 Le Mercantour * 67 947 7,18083 44,14639 FR9301560 Mont Chajol * 1 427 7,53389 44,11889 FR9301561 Marguareis  La Brigue  Fontan  Saorge * 6 327 7,69417 44,08083 FR9301562 Sites Ã SpÃ ©lÃ ©omantes de RoquebilliÃ ¨re * 417 7,30028 44,02583 FR9301566 Sites Ã chauves souris de Breil-sur-Roya * 2 497 7,52972 43,92861 FR9302002 Montagne de Seymuit  CrÃ ªte de la Scie * 1 401 6,24278 44,41889 FR9302005 La Bendola * 1 063 7,5825 43,97056 HR2000004 BaraÃ eva Ã ¡pilja donja 0,7833 15,722926 44,98401 HR2000011 Budina Ã ¡pilja 0,7833 15,361222 44,71695 HR2000020 PodruÃ je oko Ã ulumove peÃ ine 1 209,6422 16,373253 43,99004 HR2000026 DumenÃ iÃ a Ã ¡pilja 0,7833 15,669445 45,02471 HR2000066 BoÃ ¾iÃ eva Ã ¡pilja 0,7833 15,776756 45,00003 HR2000078 LuÃ ¡ka Ã ¡pilja 0,7833 15,093981 45,22469 HR2000093 OstrviÃ ka Ã ¡pilja 0,7833 15,459002 44,55714 HR2000095 PÃ elina Ã ¡pilja 0,7833 15,568097 44,52231 HR2000098 PeÃ ina 0,7833 15,327789 44,79532 HR2000106 Ponor Ponikve II 0,7833 14,915572 45,38707 HR2000110 Pustinja Ã ¡pilja 0,7833 14,809117 45,37217 HR2000118 SamogradiÃ  Ã ¡pilja 0,7833 15,265786 44,7523 HR2000119 SiniÃ iÃ  Ã ¡pilja 0,7833 15,178079 44,99069 HR2000149 Ã pilja kod Stare SuÃ ¡ice 0,7833 14,997966 45,39058 HR2000447 Nacionalni park Risnjak * 6 345,0353 14,651 45,431 HR2000591 Klek * 864,3873 15,147668 45,25918 HR2000592 Ogulinsko-plaÃ ¡Ã ansko podruÃ je * 33 109,3446 15,3 45,193 HR2000594 Povremeno jezero Blata * 807,5053 15,407597 45,01761 HR2000605 Nacionalni park Sjeverni Velebit * 11 157,2919 14,974099 44,76221 HR2000609 Dolina Dretulje 590,7671 15,386866 45,07745 HR2000632 Krbavsko polje * 14 043,5093 15,722785 44,57239 HR2000633 CrnaÃ ko polje * 259,7324 15,164258 45,07055 HR2000634 StajniÃ ko polje * 507,2128 15,236159 45,03771 HR2000635 Gacko polje * 6 870,4313 15,299616 44,85342 HR2000642 Kupa * 5 363,0644 15,642 45,479 HR2000643 ObruÃ  * 2 716,9562 14,483933 45,43622 HR2000645 Bjelolasica * 1 671,1913 14,987894 45,2551 HR2000646 Polje Lug 722,8473 15,060449 45,14106 HR2000648 DreÃ ¾niÃ ko polje * 308,4269 15,103979 45,15713 HR2000652 JasenaÃ ko polje 312,6637 15,035634 45,24597 HR2000654 LiÃ ke Jesenice 463,3656 15,44108 44,98159 HR2000667 MedvjeÃ a Ã ¡pilja 0,7833 14,758049 45,36337 HR2000707 Gornje Jelenje prema Platku * 261,9713 14,557448 45,40139 HR2000755 Hajdova hiÃ ¾a 0,7833 14,792314 45,45687 HR2000782 ReÃ ice 7,2064 14,501778 45,47109 HR2000854 Pleteno iznad N. Vinodolskog * 1 182,459 14,857821 45,18095 HR2000871 Nacionalni park Paklenica * 9 507,557 15,4878 44,3421 HR2000876 Crni vrh kod Vrhovina 1 405,8518 15,405417 44,88255 HR2000879 LapaÃ ko polje * 2 227,4419 15,954768 44,5465 HR2000917 KrÃ iÃ  1 951,6089 16,252323 44,03043 HR2000981 Izvor Jablan 0,7833 15,898559 44,27916 HR2001012 LiÃ ko polje * 53 512,9531 15,424008 44,53434 HR2001025 MatiÃ  poljana * 228,8371 14,899398 45,28488 HR2001041 Gomance * 214,9434 14,427065 45,50189 HR2001042 LiÃ  polje * 732,5718 14,740765 45,27658 HR2001049 Krbavica * 431,8242 15,630861 44,71262 HR2001058 LiÃ ka PljeÃ ¡ivica * 36 682,7526 15,832635 44,65935 HR2001069 Kanjon Une 830,0974 16,136 44,428 HR2001113 KukuruzoviÃ eva Ã ¡pilja 0,7833 15,702719 44,91481 HR2001126 Rokina bezdana * 104,9479 15,191393 45,06948 HR2001127 Markarova Ã ¡pilja * 114,1658 15,258625 45,0334 HR2001128 AntiÃ  Ã ¡pilja * 81,1435 15,316937 44,95685 HR2001148 Dazdaland jama 0,7833 14,520111 45,56125 HR2001150 Izvor GerovÃ ice 0,7833 14,676984 45,52883 HR2001153 Stupina jama 0,7833 14,787679 45,24218 HR2001156 Ã pilja pod MaÃ kovom dragom 0,7833 15,024063 45,261 HR2001158 Izvor KamaÃ nik 0,7833 15,059985 45,34578 HR2001180 Panjkov ponor-VariÃ akova Ã ¡pilja sustav 0,7833 15,72372 45,0158 HR2001181 Izvor Bakovac 0,7833 15,741043 44,34953 HR2001227 Potok GerovÃ ica * 7,5953 14,644 45,519 HR2001253 PoÃ ¡tak * 2 737,8913 16,13 44,221 HR2001254 Dolac SekuliÃ a * 26,4948 15,753821 44,37165 HR2001255 Bulji * 199,6669 15,910658 44,41534 HR2001256 MeÃ ugorje  StruÃ ¾nica * 420,0814 15,898373 44,51657 HR2001257 Potok Mala Belica 30,6506 14,807 45,464 HR2001267 RiÃ ica 177,2624 15,735 44,349 HR2001268 OtuÃ a 35,1273 15,877 44,36 HR2001269 Obsenica 40,6394 15,658 44,368 HR2001272 Jadova 95,4568 15,512 44,521 HR2001282 Dio Kupe * 455,7122 14,726172 45,52295 HR2001294 Bruvno * 117,6356 15,858947 44,36429 HR2001295 Jezerane * 21,0951 15,19058 45,05074 HR2001299 Bijele i Samarske stijene 1 118,7695 14,950789 45,22665 HR2001314 IzvoriÃ ¡ni dio Cetine s PaÃ ¡kim i VrliÃ kim poljem 1 743,5268 16,422 43,955 HR2001317 Cret kod Klepine dulibe 7,362 15,065214 44,68027 HR2001324 Bjelopolje 953,8453 15,770982 44,6956 HR2001332 Vrhovinsko polje 1 600,9112 15,469849 44,83693 HR2001340 PodruÃ je oko KuÃ ¡trovke 3 248,668 15,213249 45,33865 HR2001344 NovkoviÃ i  BosnjakuÃ ¡a * 230,4111 16,267688 44,14068 HR2001345 VraÃ ¾ji prolaz i Zeleni vir * 246,1163 14,896127 45,4284 HR2001351 PodruÃ je oko Kupice * 2 471,1308 14,859831 45,4308 HR2001353 Lokve-Sunger-FuÃ ¾ine 11 504,0029 14,721546 45,34735 HR2001373 Lisac * 9 201,5753 15,991797 44,35529 HR2001377 SunÃ erac 3,0072 15,111115 44,63204 HR2001398 DabaÃ ¡nica  Srebrenica * 4,7002 16,084 44,354 HR2001413 Ã ume kod Skrada 1 342,0452 14,91 45,451 HR2001417 Velika Belica * 38,4948 14,784118 45,47991 HR2001430 Golubinjak 51,2823 14,76603 45,35298 HR2001431 Lividraga 25,0735 14,585779 45,47736 HR2001432 Lug  Jasenak 95,2963 15,027727 45,23444 HR2001433 Bjeljevina 146,4741 14,871829 45,39067 HR2001438 Jama kod Ã ¡umarske kuÃ e 0,7833 14,926326 45,33585 HR2001439 Jama kod lugarnice 0,7833 15,092585 45,32785 HR2001440 Ã pilja pod Zimzelom 0,7833 15,115478 45,28195 HR2001441 Bezdan pod VuÃ jakom 0,7833 15,017152 45,09145 HR2001442 LasiÃ a Ã ¡pilja 0,7833 15,091141 44,89408 HR2001504 Gornji tok Korane 223,4215 15,784 44,994 HR2001508 Prva BriziÃ eva jama 0,7833 14,489 45,529 HR5000019 Gorski kotar i sjeverna Lika * 217 445,394 14,881605 45,2838 HR5000020 Nacionalni park PlitviÃ ka jezera * 29 797,1389 15,584575 44,85326 HR5000022 Park prirode Velebit * 182 852,4014 15,237 44,483 HR5000028 Dinara * 46 254,9252 16,594387 43,87855 IT1110006 Orsiera RocciavrÃ © * 10 956 7,133008 45,06174 IT1110007 Laghi di Avigliana * 414 7,386147 45,06519 IT1110008 Madonna della Neve sul Monte Lera * 62 7,4678 45,1778 IT1110010 Gran Bosco di Salbertrand * 3 712 6,9222 45,0581 IT1110013 Monti Pelati e Torre Cives 145 7,7433 45,4158 IT1110021 Laghi di Ivrea * 1 599 7,893333 45,48917 IT1110022 Stagno di Oulx * 84 6,8172 45,0361 IT1110026 Champlas  Colle Sestriere * 1 050 6,849722 44,95194 IT1110027 Boscaglie di Tasso di Giaglione (Val Clarea) * 340 6,959167 45,15889 IT1110029 Pian della Mussa (Balme) * 3 554 7,154444 45,29722 IT1110030 Oasi xerotermiche della Val di Susa-Orrido di Chianocco * 1 250 7,120833 45,15139 IT1110031 Valle Thuras * 978 6,859444 44,89361 IT1110032 Pra  Barant * 4 120 7,059444 44,75583 IT1110033 Stazioni di Myricaria germanica 63 7,141189 44,80341 IT1110038 Col Basset (Sestriere) 271 6,874444 44,98222 IT1110039 Rocciamelone * 1 966 7,090556 45,17444 IT1110040 Oasi xerotermica di Oulx  Auberge * 1 070 6,832778 45,05528 IT1110042 Oasi xerotermica di Oulx  Amazas * 339 6,822222 45,01917 IT1110043 Pendici del Monte Chaberton * 329 6,7775 44,95722 IT1110044 Bardonecchia  Val Fredda * 1 686 6,804722 45,09861 IT1110045 Bosco di Pian PrÃ (RorÃ ) * 93 7,191667 44,79694 IT1110048 Grotta del Pugnetto * 19 1 7,4136 45,2728 IT1110049 Les Arnaud e Punta Quattro Sorelle 1 328 6,663611 45,08167 IT1110052 Oasi xerotermica di Puys  Beaulard 468 6,735556 45,04694 IT1110053 Valle della Ripa (Argentera) 327 6,915556 44,89194 IT1110055 Arnodera  Colle Montabone * 112 7,055833 45,12917 IT1110057 Serra di Ivrea * 4 572 7,948889 45,49 IT1110058 Cima Fournier e Lago Nero 640 6,793611 44,90389 IT1110080 Val Troncea * 10 130 6,978889 44,97583 IT1110081 Monte MusinÃ © e Laghi di Caselette * 1 524 7,4678 45,1208 IT1120003 Monte Fenera * 3 348 8,346667 45,70278 IT1120006 Val Mastallone * 1 882 8,159444 45,91639 IT1120028 Alta Val Sesia * 7 545 7,8989 45,8964 IT1130002 Val Sessera * 10 787 8,037778 45,69694 IT1140003 Campello Monti * 548 8,221111 45,93889 IT1140004 Alta Val Formazza * 5 744 8,436389 46,40361 IT1140006 Greto Torrente Toce tra Domodossola e Villadossola * 746 8,279167 46,05833 IT1140007 Boleto  M.te Avigno 390 8,353056 45,78389 IT1140011 Val Grande * 11 855 8,4575 46,04083 IT1140016 Alpi Veglia e Devero  Monte Giove * 15 119 8,2525 46,31111 IT1160016 Stazione di muschi calcarizzanti  C.ba Seviana e C.ba Barmarossa * 1,61 7,298 44,419 IT1160017 Stazione di Linum narbonense 8,28 7,28 44,421 IT1160018 Sorgenti del Maira, Bosco di Saretto, Rocca Provenzale * 727 6,915833 44,49639 IT1160020 Bosco di Bagnasco * 381 8,077222 44,27639 IT1160021 Gruppo del Tenibres * 5 450 7,022778 44,30417 IT1160023 Vallone di Orgials  Colle della Lombarda * 530 7,141944 44,21861 IT1160024 Colle e Lago della Maddalena, Val Puriac * 1 834 6,912222 44,39361 IT1160026 Faggete di Pamparato, Tana del Forno, Grotta delle Turbiglie e Grotte di Bos 2 940 7,870278 44,26528 IT1160035 M. Antoroto * 863 7,916667 44,18833 IT1160037 Grotta di Rio Martino * 0,3 2 7,146328 44,69819 IT1160040 Stazioni di Euphorbia valliniana * 207 7,176111 44,51861 IT1160056 Alpi Marittime * 33 672 7,3628 44,2014 IT1160057 Alte Valli Pesio e Tanaro * 11 278 7,698333 44,17556 IT1160058 Gruppo del Monviso e Bosco dell'AlevÃ ¨ * 7 232 7,096667 44,64556 IT1201000 Parco Nazionale del Gran Paradiso * 71 042 7,301667 45,51889 IT1201010 Ambienti calcarei d'alta quota della Valle di RhÃ ªmes * 1 593 7,074444 45,50944 IT1202000 Parco naturale Mont Avic * 5 750 7,571111 45,64611 IT1203010 Zona umida di Morgex * 30 7,054954 45,75138 IT1203020 Lago di Lolair * 28 7,136111 45,69472 IT1203030 Formazioni Steppiche della Cote de Gargantua * 19 7,294167 45,71778 IT1203040 Stagno di Loson 4,55 7,554722 45,78056 IT1203050 Lago di Villa * 27 7,691389 45,68667 IT1203060 Stagno di Holay 3 7,809461 45,59744 IT1203070 Mont Mars * 380 7,924167 45,64722 IT1204010 Ambienti Glaciali del Monte Bianco * 12 557 6,866111 45,83361 IT1204032 Talweg della Val Ferret * 120 7,018119 45,84774 IT1204220 Ambienti glaciali del Gruppo del Monte Rosa * 8 645 7,792778 45,90111 IT1205000 Ambienti d'alta quota delle Combe Thuilette e Sozin * 356 6,955 45,67611 IT1205010 Ambienti d'alta quota della Valgrisenche * 336 7,013889 45,54139 IT1205020 Ambienti d'alta quota del Colle del Gran San Bernardo * 750 7,146944 45,86667 IT1205030 Pont D'ael * 183 7,221111 45,68167 IT1205034 Castello e miniere abbandonate di Aymavilles 1,59 7,248209 45,70243 IT1205050 Ambienti Xerici del Mont Torretta  Bellon * 49 7,238368 45,71998 IT1205061 Stazione di Astragalus alopecurus di Cogne * 36 7,311816 45,63696 IT1205064 Vallone del Grauson * 489 7,384444 45,63889 IT1205065 Vallone dell'Urtier * 1 506 7,441593 45,60549 IT1205070 Zona Umida di Les Iles di Saint  Marcel * 35 7,433056 45,73722 IT1205081 Ambienti calcarei d'alta quota attorno al Lago Tsan * 453 7,538174 45,85591 IT1205082 Stagno di Lo Ditor * 22 7,564722 45,84833 IT1205090 Ambienti xerici di Grand Brison  Cly * 97 7,5825 45,75333 IT1205100 Ambienti d'alta quota della VallÃ ©e de l'Alleigne * 1 103 7,602778 45,58806 IT1205110 Stazione di Paeonia officinalis 33 7,783333 45,63222 IT1313712 Cima di Piano Cavallo  Bric Cornia * 4 486 7,7936 44,1131 IT1314609 Monte Monega  Monte Prearba * 3 670 7,8131 44,0292 IT1314610 Monte Saccarello  Monte FrontÃ © * 3 927 7,7483 44,0558 IT1314611 Monte Gerbonte * 2 261 7,6939 44,0111 IT1315421 Monte Toraggio  Monte Pietravecchia * 2 648 7,6678 43,9669 IT1322122 Croce della Tia  Rio Barchei * 660 8,1456 44,3328 IT1322216 Ronco di Maglio * 1 449 8,2497 44,3108 IT1322217 Bric Tana  Bric Mongarda * 168 8,2158 44,3503 IT1322223 Cave Ferecchi * 37 8,2089 44,3756 IT1323014 Monte Spinarda  Rio Nero * 943 8,0886 44,2167 IT1323021 Bric Zerbi * 711 8,1069 44,2783 IT1323112 Monte Carmo  Monte Settepani * 7 575 8,1833 44,2178 IT1323115 Lago di Osiglia * 409 8,1961 44,3006 IT1323920 Monte Galero * 3 194 8,045 44,1311 IT2010001 Lago di Ganna * 106 8,825833 45,89694 IT2010002 Monte Legnone e Chiusarella * 751 8,813056 45,86361 IT2010003 Versante Nord del Campo dei Fiori * 1 312 8,761667 45,87972 IT2010004 Grotte del Campo dei Fiori * 894 8,775556 45,85889 IT2010005 Monte Martica * 1 057 8,813056 45,89056 IT2010016 Val Veddasca * 4 919 8,817778 46,06333 IT2010018 Monte Sangiano * 195 8,645 45,878 IT2010019 Monti della Valcuvia * 1 629 8,708333 45,92 IT2020001 Lago di Piano * 207 9,1625 46,03694 IT2020009 Valle del Dosso * 1 652 9,233333 46,19361 IT2020010 Lago di Segrino * 282 9,273333 45,83361 IT2030001 Grigna Settentrionale * 1 617 9,386944 45,95278 IT2030002 Grigna Meridionale * 2 732 9,391944 45,92139 IT2030003 Monte Barro * 649 9,378889 45,83889 IT2040001 Val Viera e Cime di Fopel * 836 10,128889 46,5825 IT2040002 Motto di Livigno  Val Saliente * 1 251 10,102 46,569 IT2040003 Val Federia * 1 593 10,0825 46,5425 IT2040004 Valle Alpisella * 1 045 10,206667 46,55306 IT2040005 Valle della Forcola * 212 10,049 46,45 IT2040006 La Vallaccia  Pizzo Filone * 1 982 10,17 46,49306 IT2040007 Passo e Monte di Foscagno * 1 081 10,205165 46,4901 IT2040008 Cime di Plator e Monte delle Scale * 1 572 10,316 46,504 IT2040009 Valle di Fraele * 1 691 10,317222 46,54 IT2040010 Valle del Braulio  Cresta di Reit * 3 559 10,4075 46,5075 IT2040011 Monte Vago  Val di Campo  Val Nera * 2 874 10,100299 46,44659 IT2040012 Val Viola Bormina  Ghiacciaio di Cima dei Piazzi * 5 962 10,242778 46,42833 IT2040013 Val ZebrÃ ¹  Gran ZebrÃ ¹  Monte Confinale * 3 725 10,522222 46,47 IT2040014 Valle e Ghiacciaio dei Forni  Val Cedec  Gran ZebrÃ ¹  Cevedale * 6 157 10,556389 46,42 IT2040015 Paluaccio di Oga * 28 10,337 46,471 IT2040016 Monte di Scerscen  Ghiacciai di Scerscen  Monte Motta * 9 666 9,905833 46,34361 IT2040017 Disgrazia  Sissone * 3 010 9,759722 46,29028 IT2040018 Val Codera * 818 9,485 46,243 IT2040019 Bagni di Masino  Pizzo Badile * 2 755 9,613611 46,25889 IT2040020 Val di Mello  Piano di Preda Rossa * 5 789 9,693611 46,26389 IT2040021 Val di Togno  Pizzo Scalino * 3 150 9,946944 46,25556 IT2040023 Valle dei Ratti * 928 9,533 46,198 IT2040024 da Monte Belvedere a Vallorda * 2 119 10,172778 46,19611 IT2040025 Pian Gembro * 78 10,157778 46,16278 IT2040026 Val Lesina * 1 184 9,478611 46,10556 IT2040027 Valle del Bitto di Gerola * 2 458 9,510898 46,09352 IT2040028 Valle del Bitto di Albaredo * 3 399 9,595 46,0825 IT2040029 Val Tartano * 1 451 9,695 46,061 IT2040030 Val Madre * 1 486 9,708 46,139 IT2040031 Val Cervia * 1 893 9,801 46,101 IT2040032 Valle del Livrio * 2 108 9,830833 46,1125 IT2040033 Val Venina * 3 644 9,917 46,068 IT2040034 Valle d'Arigna e Ghiacciaio di Pizzo di Coca * 3 143 9,993333 46,11639 IT2040035 Val Bondone  Val Caronella * 1 500 10,073889 46,11056 IT2040036 Val Belviso * 766 10,113 46,069 IT2040037 Rifugio Falk * 4,22 10,259 46,388 IT2040038 Val Fontana * 4 210 10,008611 46,25556 IT2040039 Val Zerta * 1 585 9,380833 46,35611 IT2040040 Val Bodengo * 2 555 9,280278 46,26306 IT2040041 Piano di Chiavenna * 2 514 9,408 46,251 IT2040042 Pian di Spagna e Lago di Mezzola * 1 715 9,423056 46,17667 IT2060001 Valtorta e Valmoresca * 1 682 9,62 46,024 IT2060002 Valle di Piazzatorre  Isola di Fondra * 2 513 9,723056 45,98333 IT2060003 Alta Val Brembana  Laghi Gemelli * 4 251 9,839722 46,01361 IT2060004 Alta Val di Scalve * 7 053 10,183 46,019 IT2060005 Val Sedornia  Val Zurio  Pizzo della Presolana * 12 962 10,012778 45,94917 IT2060006 Boschi del Giovetto di Paline * 597 10,1375 45,96222 IT2060007 Valle Asinina * 1 506 9,591 45,901 IT2060008 Valle Parina * 2 225 9,721944 45,90639 IT2060009 Val Nossana  Cima di Grem * 3 369 9,863611 45,90083 IT2060011 Canto Alto e Valle del Giongo * 565 9,653333 45,76472 IT2060012 Boschi dell'Astino e dell'Allegrezza * 50 9,632783 45,70693 IT2060016 Valpredina e Misma * 90 9,815556 45,72639 IT2070001 Torbiere del Tonale 47 10,575 46,25333 IT2070002 Monte Piccolo  Monte Colmo * 412 10,383889 46,18833 IT2070003 Val Rabbia e Val Galinera 1 854 10,405278 46,16111 IT2070004 Monte Marser  Corni di Bos 2 591 10,435833 46,09778 IT2070005 Pizzo Badile  Alta Val Zumella * 2 184 10,407778 46,00806 IT2070006 Pascoli di Crocedomini  Alta Val Caffaro * 4 603 10,418611 45,92694 IT2070007 Vallone del Forcel Rosso * 3 067 10,503889 46,07528 IT2070008 Cresta Monte ColombÃ © e Cima Barbignaga 156 10,403611 46,04861 IT2070009 Versanti dell'Avio * 1 678 10,474167 46,17639 IT2070010 Piz Olda  Val Malga 2 069 10,378333 46,12278 IT2070011 Torbiera La Goia 0,2 10,335885 46,1024 IT2070012 Torbiere di Val Braone * 68 10,397778 45,97028 IT2070013 Ghiacciaio dell'Adamello 2 976 10,528333 46,15944 IT2070014 Lago di Pile 4 10,453056 46,01472 IT2070015 Monte Cas  Cima di Corlor * 166 10,747238 45,7495 IT2070016 Cima Comer * 314 10,676389 45,7075 IT2070017 Valli di San Antonio * 4 160 10,209444 46,15111 IT2070018 Altopiano di Cariadeghe * 523 10,346111 45,59472 IT2070019 Sorgente FuntanÃ ¬ * 55 10,494167 45,66306 IT2070021 Valvestino * 6 473 10,599722 45,76417 IT2070022 Corno della Marogna * 3 571 10,6895 45,805 IT2070023 Belvedere  Tri Plane 26 10,376111 46,05667 IT3110001 Biotopo Vegetazione Steppica Tartscher Leiten * 38 10,5769 46,6819 IT3110002 Biotopo Ontaneto di Sluderno * 125 10,5819 46,6494 IT3110004 Biotopo Ontaneto di Cengles * 41 10,6375 46,6206 IT3110005 Biotopo Ontaneto di Oris * 46 10,6569 46,6247 IT3110010 Biotopo Vegetazione Steppica Sonnenberg * 204 10,9531 46,65 IT3110011 Val di Fosse nel Parco Naturale Gruppo di Tessa * 10 087 10,9403 46,7336 IT3110012 Lacines  Catena del Monteneve nel Parco Naturale Gruppo di Tessa * 8 095 11,0931 46,8244 IT3110013 Biotopo Delta del Valsura * 33 11,1775 46,6283 IT3110014 Biotopo Gisser Auen * 14 11,3683 46,7619 IT3110015 Biotopo HÃ ¼hnerspiel * 144 11,4875 46,9414 IT3110016 Biotopo Wiesermoos * 16 12,0956 47,0511 IT3110017 Parco Naturale Vedrette di Ries  Aurina * 31 330 12,0775 46,9389 IT3110018 Ontaneti dell'Aurino * 36 11,95 46,8889 IT3110019 Biotopo Rasner MÃ ¶ser * 25 12,0747 46,8075 IT3110020 Biotopo Monte Covolo  Alpe di Nemes * 278 12,4172 46,6686 IT3110022 Biotopo Ontaneto della Rienza  Dobbiaco * 17 12,22 46,7214 IT3110026 Valle di Funes  Sas De Putia  Rasciesa nel Parco Naturale Puez-Odle * 5 277 11,7885 46,633 IT3110027 Gardena  Valle Lunga  Puez nel Parco Naturale Puez-Odle * 5 396 11,8164 46,5836 IT3110029 Parco Naturale dello Sciliar  Catinaccio * 7 292 11,5842 46,4983 IT3110030 Biotopo Torbiera Totes Moos * 4,2 11,3812 46,4488 IT3110031 Biotopo Torbiera WÃ ¶lfl * 10 11,411 46,4301 IT3110032 Biotopo Torbiera Tschingger * 3,08 11,3979 46,4343 IT3110033 Biotopo Buche di Ghiaccio 28 11,2478 46,4453 IT3110034 Biotopo Lago di Caldaro * 241 11,2628 46,3753 IT3110035 Biotopo Castelfeder * 108 11,2883 46,3353 IT3110036 Parco Naturale Monte Corno * 6 848 11,3069 46,2883 IT3110037 Biotopo Lago di Favogna 9,69 11,1856 46,275 IT3110038 Ultimo  Solda nel Parco Nazionale dello Stelvio * 27 989 10,8056 46,5208 IT3110039 Ortles  Monte Madaccio nel Parco Nazionale dello Stelvio * 4 188 10,5225 46,5314 IT3110040 Alpe di Cavallaccio nel Parco Nazionale dello Stelvio * 3 517 10,5064 46,6328 IT3110041 Jaggl * 702 10,5578 46,7933 IT3110042 Prati Aridi Rocciosi di Agumes * 0,34 10,5743 46,6241 IT3110043 Prati Aridi Rocciosi di Sant`Ottilia 0,12 10,618 46,6127 IT3110044 Biotopo Sonnenberg Vegetazione Steppica Schlanderser Leiten * 25 10,7923 46,6283 IT3110045 Biotopo Sonnenberg Vegetazione Steppica Kortscher Leiten * 56 10,7314 46,6369 IT3110046 Biotopo Palude della Volpe * 4,04 11,2389 46,503 IT3110048 Prati dell'Armentara * 342 11,9267 46,6261 IT3110049 Parco Naturale Fanes  Senes  Braies * 25 453 12,0567 46,6531 IT3110050 Parco Naturale Tre Cime * 11 892 12,2992 46,6667 IT3110051 Biotopo Ahrau di Stegona * 18 11,9275 46,805 IT3120001 Alta Val di Rabbi * 4 434 10,757222 46,43972 IT3120002 Alta Val La Mare * 5 819 10,672222 46,41861 IT3120003 Alta Val del Monte * 4 464 10,591111 46,3675 IT3120015 Tre Cime Monte Bondone * 223 11,037222 46,00167 IT3120017 Campobrun * 426 11,131111 45,70528 IT3120018 Scanuppia * 529 11,163333 45,96333 IT3120019 Lago Nero * 3,08 11,3154 46,2836 IT3120020 Palu' Longa * 5,93 11,368333 46,29611 IT3120021 Lago delle Buse 18 11,454722 46,17972 IT3120022 Palu' dei Mugheri * 9,06 11,696111 46,29889 IT3120023 Sorte di Bellamonte * 11 11,672222 46,30944 IT3120024 Zona Umida Valfloriana * 203 11,3825 46,22639 IT3120027 Canzenagol * 3,39 11,6077 46,2719 IT3120028 Pra delle Nasse * 8,08 11,79057 46,2642 IT3120029 Sorgente Resenzuola * 4,74 11,65959 46,0065 IT3120030 Fontanazzo * 54 11,6075 46,01611 IT3120031 Masi Carretta * 3,02 11,6308 46,1067 IT3120032 I Mughi * 21 11,608056 46,0925 IT3120033 Palude di Roncegno * 21 11,425833 46,05167 IT3120034 Paludi di Sternigo * 24 11,265 46,14139 IT3120035 Laghestel di Pine' * 91 11,226389 46,11583 IT3120036 Redebus * 10 11,31843 46,1388 IT3120038 Inghiaie * 30 11,31018 45,9967 IT3120039 Canneto di Levico * 9,74 11,2793 46,0079 IT3120040 Lago Pudro * 13 11,224167 46,07861 IT3120041 Lago Costa * 3,83 11,2375 46,07556 IT3120042 Canneti di San Cristoforo * 9,39 11,2415 46,0385 IT3120043 Pize' * 16 11,2571 46,0332 IT3120045 Lagabrun * 4,65 11,198333 46,20472 IT3120046 Prati di Monte * 5,99 11,243 46,2235 IT3120047 Paluda La Lot * 6,62 11,2799 46,2451 IT3120048 Laghetto di Vedes * 8,26 11,268333 46,2375 IT3120049 Lona  Lases * 26 11,22845 46,14315 IT3120050 Torbiera delle Viote * 24 11,042778 46,01861 IT3120051 Stagni della Vela  Soprasasso * 87 11,090332 46,09142 IT3120052 Doss Trento * 16 11,111944 46,07361 IT3120053 Foci dell'Avisio * 135 11,0871 46,1266 IT3120054 La Rupe * 45 11,097778 46,18583 IT3120055 Lago di Toblino * 170 10,968056 46,05556 IT3120056 Palu' Longia * 10 11,085 46,47333 IT3120057 Palu' Tremole * 4 11,075556 46,47944 IT3120058 Torbiere di Monte Sous * 99 11,058072 46,49556 IT3120059 Palu' di Tuenno * 5,56 11,03 46,34194 IT3120060 Forra di S. Giustina * 24 11,058277 46,33788 IT3120061 La Rocchetta * 89 11,060278 46,24833 IT3120064 Torbiera del Tonale * 62 10,598611 46,25944 IT3120065 Lago d'Idro * 14 10,535 45,80778 IT3120066 Palu' di Boniprati 11 10,603611 45,93306 IT3120068 Fiave' * 137 10,831389 45,99639 IT3120069 Torbiera Lomasona * 26 10,864722 45,98361 IT3120074 Marocche di Dro 251 10,937222 45,98611 IT3120075 Monte Brione * 66 10,876111 45,88639 IT3120076 Lago d'Ampola * 24 10,653889 45,87111 IT3120077 Palu' di Borghetto * 7,93 10,925 45,69222 IT3120078 Torbiera Echen 8,33 11,195 45,91361 IT3120079 Lago di Loppio * 113 10,917222 45,86639 IT3120080 Laghetti di Marco * 35 11,015278 45,85806 IT3120081 Pra dall'Albi  Cei * 117 11,030278 45,95389 IT3120082 Taio di Nomi * 5,29 11,07988 45,925 IT3120084 Roncon * 2,9 11,631466 46,40169 IT3120085 Il Laghetto * 7,71 11,3933 46,0063 IT3120086 Servis * 313 11,069444 45,93722 IT3120087 Laghi e abisso di Lamar 25 11,061111 46,12722 IT3120088 Palu' di Monte Rovere 16 11,2975 45,95889 IT3120089 Montepiano  Palu' di Fornace * 33 11,196111 46,12722 IT3120090 Monte Calvo 1,19 11,26243 46,10171 IT3120091 Albere' di Tenna 6,72 11,2559 46,0285 IT3120092 Passo del Broccon * 345 11,677222 46,12417 IT3120093 Crinale Pichea  Rocchetta * 1 009 10,769167 45,91556 IT3120094 Alpe di Storo e Bondone * 759 10,605833 45,81444 IT3120095 Bocca D'ardole  Corno della Paura * 178 10,940556 45,76611 IT3120096 Bocca di Caset * 50 10,69 45,85694 IT3120097 Catena di Lagorai * 2 855 11,55 46,21917 IT3120101 Condino 70 10,6025 45,8975 IT3120102 Lago di Santa Colomba * 5,74 11,1825 46,12583 IT3120104 Monte Baldo  Cima Valdritta * 456 10,861389 45,7425 IT3120105 Burrone di Ravina * 533 11,082222 46,035 IT3120106 Nodo del Latemar * 1 862 11,596111 46,37278 IT3120107 Val Cadino * 1 110 11,4075 46,21861 IT3120108 Val San NicolÃ ² * 715 11,788333 46,42056 IT3120109 Valle Flanginech 81 10,794167 46,15139 IT3120110 Terlago * 109 11,056944 46,09917 IT3120111 Manzano * 99 10,959444 45,86972 IT3120112 Arnago * 157 10,914722 46,36972 IT3120113 Molina  Castello * 54 11,43898 46,2789 IT3120114 Monte Zugna * 1 693 11,037778 45,84778 IT3120115 Monte Brento 254 10,911667 45,98861 IT3120116 Monte Malachin * 169 11,119722 46,27778 IT3120117 Ontaneta di Croviana * 28 10,900556 46,33694 IT3120118 Lago (Val di Fiemme) * 12 11,53118 46,28245 IT3120119 Val Duron * 811 11,669167 46,4925 IT3120120 Bassa Valle del Chiese * 27 10,552778 45,82528 IT3120121 Carbonare * 12 11,2236 45,9383 IT3120122 Gocciadoro * 27 11,1421 46,0577 IT3120123 Assizzi  Vignola * 91 11,268333 46,04833 IT3120124 Torcegno * 47 11,447778 46,0675 IT3120125 Zaccon * 371 11,4225 46,035 IT3120126 Val Noana * 730 11,850278 46,11833 IT3120127 Monti Tremalzo e Tombea * 5 529 10,645556 45,84833 IT3120128 Alta Val Stava * 1 775 11,543333 46,31611 IT3120129 Ghiacciaio Marmolada 463 11,8625 46,44278 IT3120130 Il Colo 0,29 1 11,6147 46,0871 IT3120131 Grotta Uvada 1,16 1 11,6612 46,1064 IT3120132 Grotta di Ernesto 1,06 1 11,65669 45,9794 IT3120134 Grotta del Calgeron 0,92 5 11,61824 46,009 IT3120135 Grotta della Bigonda 1,23 22 11,5826 46,0176 IT3120136 Bus della Spia 0,66 1 11,027 46,22685 IT3120137 Bus del Diaol 1,04 1 10,90885 45,93823 IT3120138 Grotta Cesare Battisti 0,45 2 11,047943 46,14669 IT3120139 Grotta di Costalta 0,54 1 11,3748 45,9877 IT3120141 Grotta della Lovara 0,95 1 11,063255 46,21918 IT3120142 Val Campelle * 1 136 11,5025 46,12417 IT3120143 Valle del Vanoi * 3 247 11,646667 46,19722 IT3120144 Valle del Verdes * 2 185 11,162778 46,34194 IT3120146 Laghetto delle Regole * 21 11,109722 46,47639 IT3120147 Monti Lessini Ovest * 1 025 10,941944 45,69944 IT3120149 Monte Ghello * 148 11,061389 45,90139 IT3120150 Talpina  Brentonico * 241 10,9884 45,8267 IT3120152 Tione  Villa Rendena * 185 10,713333 46,04528 IT3120154 Le Sole * 10 10,689167 46,02389 IT3120156 Adige * 14 11,008 45,8689 IT3120165 Vermiglio  Folgarida * 8 723 10,6975 46,25861 IT3120166 Re' di Castello  Breguzzo * 3 629 10,6117 46,0164 IT3120167 Torbiere alta Val Rendena * 771 10,833611 46,25083 IT3120168 Lagorai Orientale  Cima Bocche * 12 280 11,743889 46,27 IT3120169 Torbiere del Lavaze' * 19 11,486389 46,35667 IT3120170 Monte Barco  Le Grave * 201 11,168889 46,13083 IT3120171 Muga Bianca  Pasubio * 1 947 11,1725 45,81639 IT3120172 Monti Lessini  Piccole Dolomiti * 4 336 11,0792 45,7105 IT3120173 Monte Baldo di Brentonico * 2 120 10,9025 45,81667 IT3120174 Monte Rema'  Clevet * 491 10,525833 45,935 IT3120175 Adamello * 29 929 10,651944 46,155 IT3120176 Monte Sadron * 2 181 10,905 46,30333 IT3120177 Dolomiti di Brenta * 31 132 10,91 46,19417 IT3120178 Pale di San Martino * 7 333 11,844722 46,26083 IT3210002 Monti Lessini: Cascate di Molina 233 14 10,916389 45,6 IT3210004 Monte Luppia e P.ta San Vigilio * 1 037 29 10,7308 45,6495 IT3210006 Monti Lessini: Ponte di Veja, Vaio della Marciora 171 12 10,967222 45,61944 IT3210007 Monte Baldo: Val dei Mulini, Senge di Marciaga, Rocca di Garda * 676 21 10,721786 45,5694 IT3210021 Monte Pastello * 1 750 24 10,854444 45,57111 IT3210039 Monte Baldo Ovest * 6 510 67 10,832222 45,73583 IT3210040 Monti Lessini  Pasubio  Piccole Dolomiti Vicentine * 13 872 179 11,200556 45,74389 IT3210041 Monte Baldo Est * 2 762 57 10,867222 45,65333 IT3210043 Fiume Adige tra Belluno Veronese e Verona Ovest * 476 95 10,875817 45,47345 IT3220002 Granezza 1 303 17 11,544722 45,82861 IT3220007 Fiume Brenta dal confine trentino a Cismon del Grappa * 1 680 64 11,655 45,8775 IT3220036 Altopiano dei Sette Comuni * 14 988 87 11,481389 45,95667 IT3230003 Gruppo del Sella * 449 11 11,836389 46,505 IT3230005 Gruppo Marmolada * 1 305 20 11,8725 46,42667 IT3230006 Val Visdende  Monte Peralba  Quaterna' * 14 165 73 12,595278 46,63139 IT3230017 Monte Pelmo  Mondeval  Formin * 11 065 89 12,125 46,45611 IT3230019 Lago di Misurina 75 5 12,259722 46,58333 IT3230022 Massiccio del Grappa * 22 473 142 11,808889 45,89833 IT3230025 Gruppo del Visentin: M. Faverghera  M. Cor * 1 562 24 12,302778 46,06528 IT3230026 Passo di San Boldo * 38 3 12,173889 46,00389 IT3230027 Monte Dolada Versante S.E. * 659 13 12,339722 46,19639 IT3230031 Val Tovanella Bosconero * 8 845 53 12,283333 46,33972 IT3230035 Valli del Cismon  Vanoi: Monte Coppolo * 2 845 29 11,726667 46,07861 IT3230042 Torbiera di Lipoi * 65 5 11,956667 46,03861 IT3230043 Pale di San Martino: Focobon, Pape  San Lucano, Agner  Croda Granda * 10 909 66 11,906111 46,30417 IT3230044 Fontane di Nogare' * 212 9 12,242222 46,15111 IT3230045 Torbiera di Antole 25 3 12,1753 46,13758 IT3230047 Lago di Santa Croce 788 14 12,338056 46,11361 IT3230060 Torbiere di Danta * 205 11 12,499167 46,56333 IT3230063 Torbiere di Lac Torond * 38 3 11,991389 46,23806 IT3230067 Aree palustri di Melere  Monte Gal e boschi di Col d'Ongia * 111 8 12,215278 46,04694 IT3230068 Valpiana  Valmorel (Aree palustri) 126 6 12,227222 46,07444 IT3230071 Dolomiti di Ampezzo * 11 362 77 12,105556 46,59528 IT3230077 Foresta del Cansiglio * 5 060 44 12,410278 46,08194 IT3230078 Gruppo del Popera  Dolomiti di Auronzo e di Val Comelico * 8 924 73 12,386389 46,6025 IT3230080 Val Talagona  Gruppo Monte Cridola  Monte Duranno * 12 252 68 12,418056 46,39333 IT3230081 Gruppo Antelao  Marmarole  Sorapis * 17 069 74 12,289444 46,50222 IT3230083 Dolomiti Feltrine e Bellunesi * 31 383 178 12,050833 46,18611 IT3230084 Civetta  Cime di San Sebastiano * 6 597 68 12,079722 46,34972 IT3230085 Comelico  Bosco della Digola  Brentoni  Tudaio * 12 085 89 12,587222 46,51694 IT3230088 Fiume Piave dai Maserot alle grave di Pederobba * 3 236 121 12,07072 46,0791 IT3230090 Cima Campo  Monte Celado * 1 812 24 11,708056 45,99944 IT3240003 Monte Cesen * 3 697 32 12,011667 45,95389 IT3310001 Dolomiti Friulane * 36 740 12,5411 46,3239 IT3310002 Val Colvera di Jof * 396 12,6783 46,2006 IT3310003 Monte Ciaurlec e Forra del Torrente Cosa * 875 12,8703 46,2339 IT3310004 Forra del Torrente Cellina * 289 12,6075 46,1839 IT3310006 Foresta del Cansiglio * 2 713 12,4436 46,0611 IT3320001 Gruppo del Monte Coglians * 5 405 12,81 46,6203 IT3320002 Monti Dimon e Paularo * 702 13,0733 46,5642 IT3320003 Creta di Aip e Sella di Lanza * 3 894 13,1767 46,5611 IT3320004 Monte Auernig e Monte Corona * 465 13,3344 46,5561 IT3320005 Valloni di Rio Bianco e di Malborghetto * 4 662 13,4122 46,5397 IT3320006 Conca di Fusine * 3 598 13,6589 46,4689 IT3320007 Monti Bivera e Clapsavon * 1 832 12,6322 46,4472 IT3320008 Col Gentile * 1 038 12,8072 46,4597 IT3320009 Zuc dal Bor * 1 415 13,2389 46,4611 IT3320010 Jof di Montasio e Jof Fuart * 7 999 13,4881 46,4331 IT3320011 Monti Verzegnis e Valcalda * 2 406 12,8644 46,3572 IT3320012 Prealpi Giulie Settentrionali * 9 592 13,2203 46,3519 IT3320013 Lago Minisini e Rivoli Bianchi * 402 13,1375 46,3083 IT3320014 Torrente Lerada * 365 13,3933 46,2114 IT3320015 Valle del Medio Tagliamento * 3 580 13,0419 46,2372 IT3320016 Forra del Cornappo * 299 13,2969 46,2425 IT3320017 Rio Bianco di Taipana e Gran Monte * 1 721 13,3489 46,2797 IT3320018 Forra del Pradolino e Monte Mia * 1 010 13,4661 46,2097 IT3320019 Monte Matajur * 213 13,5625 46,1906 IT6020002 Lago Secco e Agro Nero * 135 13,321389 42,70667 IT6020025 Monti della Laga (Area Sommitale) * 2 424 13,378611 42,64389 IT6050017 Pendici di Colle Nero * 132 13,850833 41,72611 IT6050018 Cime del Massiccio della Meta * 2 541 13,961944 41,65167 IT6050020 Val Canneto * 990 13,909722 41,68861 IT7110099 Gole del Sagittario * 1 349 13,814167 41,96472 IT7110100 Monte Genzana * 5 805 13,914722 41,95639 IT7110101 Lago di Scanno ed Emissari 103 13,864722 41,92194 IT7110202 Gran Sasso * 33 995 13,619722 42,43528 IT7110204 Maiella Sud Ovest * 6 276 14,016389 41,95472 IT7110205 Parco Nazionale d'Abruzzo * 58 880 13,687222 41,85028 IT7120201 Monti della Laga e Lago di Campotosto * 15 816 13,428889 42,66861 IT7140043 Monti Pizi  Monte Secine * 4 195 14,169444 41,91167 IT7140203 Maiella * 36 119 14,113889 42,08167 PLC120001 Tatry * 21 017,8 19,948 49,2573 PLC120002 Pieniny * 2 336,43 20,3786 49,4176 PLC180001 Bieszczady * 111 519,44 22,4258 49,1883 PLH120001 Ostoja BabiogÃ ³rska * 3 350,43 19,5297 49,5877 PLH120002 Czarna Orawa * 183,99 20 19,7158 49,5062 PLH120012 Na Policy * 765,75 19,6188 49,6306 PLH120016 Torfowiska Orawsko-Nowotarskie * 8 255,62 19,7661 49,4358 PLH120018 Ostoja GorczaÃ ska * 17 997,89 20,1444 49,5686 PLH120019 Ostoja Popradzka * 57 930,98 20,8357 49,4172 PLH120024 Dolina BiaÃ ki * 716,03 20,1092 49,391 PLH120025 MaÃ e Pieniny * 1 875,94 20,5538 49,3966 PLH120026 Polana BiaÃ y Potok * 53,42 19,8484 49,2827 PLH120033 Bednarka * 1 291,93 21,3348 49,6495 PLH120035 Nawojowa * 1 993,97 20,7646 49,5633 PLH120036 Ã abowa * 3 251,19 20,8599 49,543 PLH120037 Podkowce w Szczawnicy 569,15 20,4733 49,4236 PLH120039 Krynica 163,8 20,9524 49,3958 PLH120043 LuboÃ  Wielki 33,63 19,9948 49,6502 PLH120045 Niedzica 25,75 1 20,319 49,4204 PLH120046 KoÃ ciÃ ³Ã  w WÃglÃ ³wce 88,56 20,0746 49,7486 PLH120050 Ochotnica 0,16 20,3324 49,5255 PLH120052 Ostoje Nietoperzy Beskidu Wyspowego * 5 706,13 20,4772 49,7326 PLH120057 Ã ¹rÃ ³dliska WisÃ oki 181,84 21,3723 49,4538 PLH120078 Uroczysko Ã opieÃ  * 44,63 20,2774 49,6988 PLH120081 Lubogoszcz * 16,73 20,1029 49,7142 PLH120082 Ã Ã ki koÃ o Kasiny Wielkiej 24,36 20,1384 49,7017 PLH120086 GÃ ³rny Dunajec * 150,24 20,0734 49,4859 PLH120087 Ã ososina * 345,39 20,643 49,7568 PLH120088 Ã rodkowy Dunajec z dopÃ ywami * 755,83 20,4463 49,4251 PLH120090 BiaÃ a Tarnowska * 957,46 20,9585 49,9659 PLH120093 Raba z MszankÃ 249,27 19,9796 49,7356 PLH120094 Ostoje Nietoperzy Powiatu Gorlickiego * 2 824,56 21,0923 49,6106 PLH120095 Tylmanowa 0,26 20,4025 49,5003 PLH120096 BiaÃ owodzka GÃ ³ra nad Dunajcem 67,65 20,633 49,6897 PLH180001 Ostoja Magurska * 20 104,73 21,5073 49,5284 PLH180011 JasioÃ ka * 686,73 21,6963 49,5857 PLH180012 Ostoja Przemyska * 39 656,77 22,6273 49,6919 PLH180013 Ostoja GÃ ³ry SÃ onne * 46 071,46 22,3521 49,5339 PLH180014 Ostoja JaÃ liska * 29 252,1 21,8478 49,3976 PLH180015 Ã ysa GÃ ³ra * 2 743,79 21,5896 49,5444 PLH180016 RymanÃ ³w * 5 240,99 21,8679 49,5295 PLH180018 Trzciana * 2 285,53 21,6685 49,5089 PLH180021 Dorzecze GÃ ³rnego Sanu * 1 578,67 22,1565 49,4448 PLH180026 Moczary * 1 181,79 7 22,7164 49,3669 PLH180037 KoÃ ciÃ ³Ã  w Skalniku 350,62 21,4848 49,5714 PLH180044 Osuwiska w Lipowicy 13,51 21,6893 49,5335 PLH180052 WisÃ oka z dopÃ ywami * 2 651,03 21,4006 49,7269 PLH240005 Beskid Ã lÃ ski * 26 405,25 19,025 49,6323 PLH240006 Beskid Ã »ywiecki * 35 276,05 19,1876 49,5279 PLH240007 KoÃ ciÃ ³Ã  w Radziechowach 0,06 19,1281 49,647 PLH240023 Beskid MaÃ y * 7 186,16 19,4004 49,764 ROSCI0001 AniniÃ urile de pe TÃ rlung * 181,1 25,820883 45,5436 ROSCI0002 Apuseni * 75 943,1 22,801853 46,58303 ROSCI0003 Arboretele de castan comestibil de la Baia Mare 2 087 23,557597 47,68729 ROSCI0007 Bazinul Ciucului de Jos * 2 692,9 25,871044 46,23923 ROSCI0009 Bisoca * 1 163 26,671817 45,53734 ROSCI0010 BistriÃ £a Aurie * 319,8 25,246906 47,50273 ROSCI0013 Bucegi * 38 786,7 25,465986 45,38041 ROSCI0015 Buila  VÃ ¢nturariÃ £a * 4 524,7 24,091481 45,23982 ROSCI0016 Buteasa 395,7 22,711036 46,69658 ROSCI0018 CÃ ldÃ rile ZÃ balei * 375,1 26,576005 45,66171 ROSCI0019 CÃ limani  Gurghiu * 134 965,8 25,120964 46,9138 ROSCI0023 Cascada MiÃ ina * 218,7 26,572117 45,75626 ROSCI0024 CeahlÃ u * 7 736,9 25,939042 46,95639 ROSCI0027 Cheile Bicazului  HÃ Ã maÃ  * 7 641,5 25,811025 46,74882 ROSCI0028 Cheile Cernei 576,5 22,658336 45,65409 ROSCI0033 Cheile Ã ugÃ ului  Munticelu * 335 25,840511 46,83826 ROSCI0035 Cheile Turzii * 326,1 23,677878 46,56233 ROSCI0036 Cheile VÃ ¢rghiÃ ului * 833,9 25,540975 46,21323 ROSCI0037 Ciomad  Balvanyos * 5 991,2 25,956542 46,09949 ROSCI0038 CiucaÃ  * 21 864 25,953597 45,50818 ROSCI0046 Cozia * 16 760,3 24,304717 45,3171 ROSCI0047 Creasta Nemirei * 3 509,1 26,3314 46,23528 ROSCI0051 CuÃ ma * 44 253,5 24,835906 47,15404 ROSCI0052 DÃ ncioanea * 379 22,637042 45,44714 ROSCI0054 Dealul CetÃ Ã £ii Deva * 108,8 22,875367 45,88921 ROSCI0062 Defileul CriÃ ului Repede  PÃ durea Craiului * 39 410,8 22,440803 46,88517 ROSCI0063 Defileul Jiului * 10 945,6 23,373961 45,27348 ROSCI0069 Domogled  Valea Cernei * 62 171,2 22,623811 45,09169 ROSCI0084 Ferice  Plai 1 996,9 22,544383 46,68854 ROSCI0085 Frumoasa * 137 358,6 23,8192 45,57926 ROSCI0086 GÃ ina  Lucina * 848,2 25,176703 47,65611 ROSCI0087 GrÃ diÃ tea Muncelului  Ciclovina * 39 818,1 23,2373 45,57352 ROSCI0089 GutÃ ¢i  Creasta CocoÃ ului * 683,6 23,849964 47,69848 ROSCI0090 Harghita MÃ dÃ raÃ  * 13 373,2 25,5717 46,48142 ROSCI0091 Herculian * 12 882,6 25,705378 46,2049 ROSCI0092 IgniÃ  * 19 598 23,761261 47,84756 ROSCI0096 Lacul BÃ ¢lbÃ ¢itoarea * 3,1 26,10515 45,38911 ROSCI0097 Lacul Negru * 101,2 26,482983 45,84541 ROSCI0101 Larion * 3 023,2 25,051564 47,35013 ROSCI0102 Leaota * 1 392,6 25,326961 45,39092 ROSCI0103 Lunca BuzÃ ului * 6 986,5 27,000811 45,07604 ROSCI0113 MlaÃ tina dupÃ  LuncÃ  * 308,5 25,604897 46,63133 ROSCI0116 MolhaÃ urile CÃ pÃ Ã £Ã ¢nei * 816,1 23,109808 46,48128 ROSCI0119 Muntele Mare * 1 653,7 23,231797 46,48429 ROSCI0120 Muntele TÃ ¢mpa * 214 25,595961 45,63474 ROSCI0121 Muntele Vulcan 99,7 22,962272 46,23869 ROSCI0122 MunÃ £ii FÃ gÃ raÃ  * 198 617,5 24,740881 45,54569 ROSCI0124 MunÃ £ii MaramureÃ ului * 106 890,9 24,602747 47,79357 ROSCI0125 MunÃ £ii Rodnei * 48 061,6 24,738328 47,54063 ROSCI0126 MunÃ £ii Ã ¢arcu * 58 656,6 22,5056 45,30771 ROSCI0127 Muntioru Ursoaia * 159,7 26,666858 45,59881 ROSCI0128 Nordul Gorjului de Est * 49 159,6 23,640819 45,24567 ROSCI0129 Nordul Gorjului de Vest * 86 958 23,043592 45,16875 ROSCI0130 Oituz  Ojdula * 15 350 26,365928 46,01241 ROSCI0132 Oltul Mijlociu  Cibin  HÃ ¢rtibaciu 2 826,1 24,314305 45,66804 ROSCI0137 PÃ durea BogÃ Ã £ii * 6 352,2 25,412997 45,90738 ROSCI0153 PÃ durea Glodeasa * 543,6 25,731092 45,40163 ROSCI0156 MunÃ £ii GoÃ man * 17 156,1 26,302286 46,85316 ROSCI0182 PÃ durea Verdele * 260,7 26,584617 45,79727 ROSCI0188 ParÃ ¢ng * 30 434,2 23,586283 45,35459 ROSCI0189 PÃ ¢rÃ ¢ul Barlangos 65,7 25,673894 46,6832 ROSCI0190 Penteleu * 11 267,9 26,390817 45,62098 ROSCI0193 PeÃ tera TÃ uÃ oare 101,6 24,531678 47,4419 ROSCI0194 Piatra Craiului * 15 867 25,224775 45,48406 ROSCI0195 Piatra Mare * 4 273,7 25,6386 45,55565 ROSCI0196 Pietrosul BroÃ tenilor  Cheile Zugrenilor * 469 25,531594 47,39234 ROSCI0204 Poiana Muntioru * 24 26,694347 45,65433 ROSCI0207 PostÃ varul * 1 302,9 25,578003 45,56542 ROSCI0208 Putna  Vrancea * 38 212,8 26,503436 45,92146 ROSCI0212 RarÃ u  GiumalÃ u * 2 546,9 25,601828 47,44758 ROSCI0217 Retezat * 43 560,8 22,80413 45,32987 ROSCI0219 Rusca MontanÃ  * 12 757,6 22,406931 45,60809 ROSCI0228 Ã indriliÃ £a * 858 26,543969 45,72124 ROSCI0229 Siriu * 6 229,9 26,155155 45,51897 ROSCI0230 SlÃ nic 1 408,4 26,408828 46,2147 ROSCI0233 SomeÃ ul Rece * 8 529 23,11008 46,55491 ROSCI0236 Strei  HaÃ £eg * 24 967,6 23,052853 45,43803 ROSCI0239 TÃ ¢rnovu Mare  LatoriÃ £a * 1 365,6 23,887061 45,36715 ROSCI0241 Tinovul Apa Lina  Honcsok * 7 905,7 26,190919 46,19443 ROSCI0242 Tinovul Apa RoÃ ie * 65,9 26,251108 46,1743 ROSCI0243 Tinovul de la Dealul Albinelor * 29,3 25,310622 46,75843 ROSCI0244 Tinovul de la FÃ ¢ntÃ ¢na Brazilor * 40,7 25,255644 46,50718 ROSCI0245 Tinovul de la RomÃ ¢neÃ ti * 21,4 25,167133 47,37561 ROSCI0246 Tinovul Luci * 270,8 25,718736 46,29963 ROSCI0247 Tinovul Mare Poiana Stampei * 693,4 25,106628 47,28686 ROSCI0248 Tinovul MohoÃ   Lacul Sf. Ana * 440,7 25,895972 46,13087 ROSCI0249 Tinovul Ã aru Dornei * 41,1 25,355517 47,25698 ROSCI0250 Ã ¢inutul PÃ durenilor * 7 200,3 22,507753 45,71419 ROSCI0251 Tisa SuperioarÃ  * 6 310,4 23,837406 47,95048 ROSCI0252 TopliÃ £a  Scaunul Rotund Borsec * 5 466,3 25,475855 46,96372 ROSCI0253 TrascÃ u * 50 063,6 23,455892 46,27926 ROSCI0256 TurbÃ ria Ruginosu Zagon * 350,4 26,227692 45,76707 ROSCI0258 VÃ ile BrÃ tiei Ã i BrÃ tioarei * 201,8 24,950542 45,27688 ROSCI0260 Valea Cepelor * 796,3 22,714611 46,44395 ROSCI0262 Valea Iadei * 2 946,3 22,579592 46,73259 ROSCI0263 Valea Ierii * 6 302 23,302647 46,59252 ROSCI0264 Valea Izei Ã i Dealul Solovan * 46 872,7 24,221828 47,65956 ROSCI0268 Valea VÃ ¢lsanului * 9 480,2 24,760944 45,24874 ROSCI0270 VÃ ¢nÃ tori  NeamÃ £ * 30 201,8 26,200361 47,17414 ROSCI0279 Borzont 264,7 25,392328 46,69039 ROSCI0280 BuzÃ ul Superior * 212,5 26,12113 45,6208 ROSCI0283 Cheile Doftanei * 2 613,3 25,745267 45,2514 ROSCI0285 Codrii seculari de la StrÃ ¢mbu  BÃ iuÃ £ * 2 497,4 24,042389 47,63682 ROSCI0291 Coridorul MunÃ £ii Bihorului  Codru Moma * 7 591,5 22,432344 46,37879 ROSCI0292 Coridorul Rusca MontanÃ   Ã ¢arcu  Retezat * 24 443 22,6625 45,37066 ROSCI0297 Dealurile TÃ ¢rnavei Mici  BicheÃ  * 37 082 24,945814 46,52868 ROSCI0304 HÃ ¢rtibaciu Sud  Vest * 22 726,1 24,408406 45,78304 ROSCI0318 MÃ gura TÃ ¢rgu Ocna * 844,4 26,571719 46,26799 ROSCI0321 Moldova SuperioarÃ  * 428,8 25,423758 47,53212 ROSCI0323 Muntii Ciucului * 59 640,8 25,949369 46,50436 ROSCI0324 MunÃ £ii Bihor * 20 884,6 22,657294 46,40338 ROSCI0327 Nemira  LapoÃ  * 9 865,2 26,226847 46,30866 ROSCI0328 Obcinele Bucovinei * 32 246,4 25,450817 47,70091 ROSCI0329 Oltul Superior 1 508,2 25,522322 45,77124 ROSCI0339 PÃ durea Povernii  Valea CerniÃ £a * 870,2 22,994286 46,22496 ROSCI0352 PerÃ ani * 2 260,8 25,283561 45,75364 ROSCI0355 PodiÃ ul Lipovei  Poiana RuscÃ  * 35 710,3 22,393808 45,82474 ROSCI0358 Pricop  Huta  Certeze * 3 164,3 23,513803 47,95755 ROSCI0365 RÃ ¢ul Moldova Ã ®ntre PÃ ltinoasa Ã i RuÃ i 5 303,3 26,180433 47,41966 ROSCI0374 RÃ ¢ul Negru 1 001,4 26,040033 45,82275 ROSCI0381 RÃ ¢ul TÃ ¢rgului  ArgeÃ el  RÃ ¢uÃ or * 13 213,3 25,065528 45,433 ROSCI0385 RÃ ¢ul Timis Ã ®ntre Rusca Ã i Prisaca 1 440,6 22,193628 45,47335 ROSCI0392 Slatina 137,1 26,00735 47,46459 ROSCI0395 Soveja * 4 565,4 26,647667 45,98216 SE0620001 LÃ ¥ngfjÃ ¤llet-StÃ ¤djan-NipfjÃ ¤llet * 93 785,9 12,6179 62,0925 SE0620002 VedungsfjÃ ¤llen * 19 385,7 13,2513 61,9306 SE0620003 FjÃ ¤tÃ ¤lven och VÃ ¤stvallen i StorfjÃ ¤ten 299 13,1284 61,8901 SE0620005 StorÃ ¥n-Ã sterdalÃ ¤lven 819 12,7788 61,8868 SE0620009 DrevfjÃ ¤llen * 33 158,3 12,339 61,7066 SE0620015 FulufjÃ ¤llet * 40 737,2 12,7276 61,5509 SE0620024 SkarsÃ ¥sfjÃ ¤llet * 2 292,9 12,8918 61,3439 SE0620220 Storbron * 248,9 12,8527 61,3904 SE0620266 LillfjÃ ¤ten * 423 12,9545 62,0003 SE0720029 SonfjÃ ¤llet * 11 285,5 13,5477 62,2794 SE0720033 Rogen * 49 025,5 12,4346 62,3402 SE0720084 VÃ ¥lÃ ¥dalen * 121 378,5 12,8259 63,1095 SE0720160 OldflÃ ¥n-AnsÃ ¤tten * 28 063,1 13,7889 63,8561 SE0720164 SkÃ ¤ckerfjÃ ¤llen * 46 235,1 12,6865 63,8329 SE0720171 SvenskÃ ¥dalen * 24 645,8 13,1586 64,0159 SE0720182 Saxvattnet * 5 372,4 15,1895 64,6448 SE0720183 FrostvikenfjÃ ¤llen * 93 793,2 14,7125 64,6478 SE0720185 BjurÃ ¤lven-Korallgrottan * 5 638,4 14,1189 64,913 SE0720186 Grubbdalen * 2 598,6 13,7626 64,0297 SE0720199 GrÃ ¥berget-HotagsfjÃ ¤llen * 118 040,2 14,563 64,1415 SE0720200 HenvÃ ¥len-Aloppan * 17 568,5 13,3834 62,6981 SE0720203 HÃ ¤llingsÃ ¥fallet * 16,2 14,3909 64,3507 SE0720206 TÃ ¤nnforsen * 9,3 12,7384 63,4447 SE0720209 JÃ ¤rvdalen * 2 023,4 13,6245 63,1492 SE0720212 Bastudalen * 2 824,7 13,8566 63,0803 SE0720213 MarntallsÃ ¥sen * 4 058,4 13,9802 62,9309 SE0720214 ArÃ ¥dalen * 1 127,2 13,6578 62,8992 SE0720218 BrovallvÃ ¥len * 5 190 13,2596 62,328 SE0720220 StorÃ ¥sen * 1 053,5 13,3742 62,3381 SE0720223 HamrafjÃ ¤llet * 676,1 12,2819 62,5661 SE0720250 Skrapavattnet 29,8 14,424 63,86 SE0720259 TrappÃ ¥sen 206,6 12,4385 62,67 SE0720260 Kilbergsdalen 2,2 13,9661 62,3952 SE0720262 Svallmyren * 213,7 12,538 62,5903 SE0720263 Lill-RÃ ¥nddalen * 52,4 13,3051 62,2545 SE0720264 LerdalsÃ ¤lven-TvÃ ¤rlidÃ ¥n * 70,4 13,9395 64,7314 SE0720265 VallÃ ¥n Frostviken * 186,7 13,9973 64,7539 SE0720268 SÃ ¤lgÃ ¥sen * 10,9 14,3537 64,4628 SE0720269 SÃ ¶rhÃ ¥llan * 3,9 13,3167 62,2422 SE0720273 BÃ ¥gavattnet * 26,1 14,2958 64,0897 SE0720274 SandÃ ¥svallen 16,7 12,3652 62,5395 SE0720276 LillÃ ¥svallen Ramundberget 10,1 12,4079 62,6808 SE0720277 Klinken * 469 12,2855 62,7291 SE0720279 Styggdalen-VargÃ ¥n * 327,4 12,2626 63,6359 SE0720280 Rosselberget * 43,3 12,6982 62,4802 SE0720281 Stor-MittÃ ¥klÃ ¤ppen * 1 092 12,4621 62,7269 SE0720282 Ã nnsjÃ ¶n * 8 950,7 12,5391 63,2737 SE0720283 GrÃ ¶ndalen Frostviken 28,8 14,07 64,781 SE0720284 JormÃ ¶n 198,6 14,0054 64,7107 SE0720285 Ljungan; UppstrÃ ¶ms StorsjÃ ¶n 165 12,8405 62,8569 SE0720286 Ã reÃ ¤lven 6 483 12,6256 63,4533 SE0720287 StorÃ ¥n (AmmerÃ ¥n alpin) 81,6 14,8835 63,9312 SE0720288 DammÃ ¥n-StorÃ ¥n 200,5 13,8513 63,1055 SE0720289 ToskstrÃ ¶mmen (HÃ ¥rkan alpin) 4 013,5 14,193 64,0138 SE0720291 Ljusnan (Hede-SvegsjÃ ¶n) 1 937,3 13,7823 62,3068 SE0720292 KÃ ¶lÃ ¥n (Ã sterdalÃ ¤lven) 255,8 12,9476 62,16 SE0720296 Stikkenjukke (SaxÃ ¥n) 77,1 14,3726 65,0848 SE0720300 Fiskhusberget * 725,8 13,5945 63,2653 SE0720305 Kullflon-Nyflon * 3 639,7 14,9266 63,9764 SE0720355 Flon, Bruksvallarna * 39,5 12,4878 62,6131 SE0720356 JÃ ¶ns-ErskÃ ¶len 2,4 14,1168 62,4403 SE0720359 AmmerÃ ¥n 4 093,3 15,4547 63,5191 SE0720361 HÃ ¥rkan 5 741,3 14,6322 63,7258 SE0720369 SÃ ¶lvbacka strÃ ¶mmar 43,9 13,304 62,7916 SE0720371 HÃ ¶kvattsÃ ¥n 25,5 14,8711 63,8634 SE0720401 Storsundet Laxviken * 17,9 14,6769 63,8291 SE0720409 LÃ ¤skvattsÃ ¥n 3,3 14,7446 63,9463 SE0720423 Berntbygget 5,6 14,41 63,8454 SE0720424 SkrapavattsbÃ ¤cken * 16,4 14,4365 63,8681 SE0720428 HÃ ¶jden BotelnÃ ¤set * 209 14,344 63,9132 SE0720442 Myhrbodarna 4,1 14,2347 64,0888 SE0720447 Holmvallen 4,5 12,5153 62,7181 SE0720448 Brynndammen * 12,2 13,7795 62,5244 SE0720449 VÃ ¤ster-Dalsvallen 2,4 12,4218 63,2162 SE0720452 TÃ ¥ngerÃ ¥sen; Backen 4,4 13,8076 63,5704 SE0720453 TÃ ¥ngerÃ ¥sen; Vallarna 3,6 13,8116 63,5563 SE0720456 Oppidala Ramundberget 1,2 12,3376 62,7196 SE0720464 Ramundberget sydost 1 2,4 12,4033 62,6929 SE0720465 Ramundberget sydost 3 3,2 12,4 62,6992 SE0810054 BlaikfjÃ ¤llet * 34 174 16,1144 64,6027 SE0810057 GitsfjÃ ¤llet * 40 132,7 15,5132 64,8363 SE0810058 RyptjÃ ¤rnberget * 73,6 15,8079 64,8392 SE0810059 MarsfjÃ ¤llet * 86 113,9 15,5647 65,1213 SE0810060 Skalmodal * 312,9 14,5497 65,4342 SE0810080 VindelfjÃ ¤llen * 554 674,6 15,9676 65,9087 SE0810347 RÃ ¶dingsjÃ ¶ * 6 384,3 15,1501 64,7906 SE0810350 KalvtjÃ ¤rnarna * 864,1 15,3083 64,715 SE0810355 Brattiken * 780,3 15,9212 65,4227 SE0810367 Guorte, JoesjÃ ¶ 479,6 14,5552 65,6621 SE0810374 DikasjÃ ¶n * 4,8 15,9107 65,2262 SE0810377 VilanÃ ¤set, Strimasund 13,4 14,9012 66,0444 SE0810385 RÃ ¶vattsliden 33,5 15,097 65,7115 SE0810386 GuortabÃ ¤cken 4 15,106 65,3381 SE0810394 Vardo-, Laster- och FjÃ ¤llfjÃ ¤llen * 106 338 14,6871 65,2424 SE0810395 Virisens vattensystem 3 712,7 15,0862 65,4128 SE0810396 Daune * 12 009,6 15,148 65,2734 SE0810397 SÃ ¶dra GardfjÃ ¤llet * 37 099,4 15,5637 65,3329 SE0810398 Norra BorgafjÃ ¤ll * 13 039,1 15,0451 64,8894 SE0810399 VojmsjÃ ¶landet * 4 883,2 16,319 64,9767 SE0810435 VindelÃ ¤lven 58 496,7 18,397 65,0467 SE0810439 SatsfjÃ ¤llet * 11 845,6 15,1484 64,9686 SE0810443 AmmarnÃ ¤sdeltat 272,5 16,2292 65,9612 SE0810482 VargtjÃ ¤rn 0,93 15,9738 65,4823 SE0810485 Rauksvajja 59,8 15,7501 65,6479 SE0810488 SkansnÃ ¤sÃ ¥n 287 16,0525 65,2619 SE0810513 NjakafjÃ ¤ll * 6 193,4 15,6662 64,9632 SE0820056 Laisdalens fjÃ ¤llurskog * 72 629,2 16,9531 66,0986 SE0820057 MÃ ¤rkberget * 290,9 16,866 66,2331 SE0820061 Veddek * 6 086,3 17,3117 65,9697 SE0820120 Pieljekaise * 15 484,7 16,7683 66,3543 SE0820123 Hornavan-SÃ ¤dvajaure fjÃ ¤llurskog * 80 410,4 17,255 66,4221 SE0820124 Tjeggelvas * 32 810,2 17,7822 66,5424 SE0820125 Ramanj * 4 642 17,5793 66,6507 SE0820130 Udtja * 146 491,7 19,1045 66,3632 SE0820137 SÃ ¥kevaratj * 7 200,4 19,4412 66,4856 SE0820154 Kallovaratjeh * 2 223,3 16,777 67,1181 SE0820156 PÃ ¤rlÃ ¤lvens fjÃ ¤llurskog * 115 725,8 18,2002 66,7584 SE0820163 Kvikkjokk-Kabla fjÃ ¤llurskog * 49 111,8 18,007 67,0023 SE0820167 Muddus * 50 223,6 20,1975 66,9139 SE0820185 Sarek * 198 465,6 17,6691 67,2883 SE0820186 Ultevis fjÃ ¤llurskog * 117 203,3 18,9818 67,0774 SE0820193 Stubba * 33 286,3 20,0292 67,098 SE0820201 Padjelanta * 199 897,6 16,7219 67,41 SE0820202 Stora SjÃ ¶fallet * 127 993,3 17,9937 67,5669 SE0820204 Kaitum fjÃ ¤llurskog * 89 954,9 20,3061 67,6223 SE0820209 Lina fjÃ ¤llurskog * 98 049,7 20,4573 67,3621 SE0820216 Sjaunja * 281 371,3 19,2393 67,4494 SE0820234 Stordalen * 1 135 19,0314 68,3573 SE0820243 Rautas * 81 694,2 19,9368 68,0166 SE0820244 Sautusvaara * 1 832,7 20,8338 67,888 SE0820261 Abisko * 7 720,5 18,6807 68,3243 SE0820275 Alajaure * 17 076,7 20,2046 68,1276 SE0820282 TornetrÃ ¤sk-Soppero fjÃ ¤llurskog * 336 897,8 21,0498 68,1398 SE0820284 VadvetjÃ ¥kka * 2 703,9 18,4327 68,5413 SE0820287 Pessinki fjÃ ¤llurskog * 97 225,3 22,7007 68,0108 SE0820293 Norra TornetrÃ ¤sk 45 888,4 19,1455 68,4315 SE0820294 Yraft * 724,4 16,5805 66,289 SE0820295 Laidauredeltat * 1 917,7 18,2126 67,1508 SE0820334 Sulitelma 61 866,4 16,3581 66,9996 SE0820402 Aktse 2,1 18,3034 67,1473 SE0820430 Torne och Kalix Ã ¤lvsystem 176 092,3 20,9884 67,7214 SE0820431 RÃ ¥neÃ ¤lven 15 633,6 21,5402 66,2782 SE0820434 PiteÃ ¤lven 52 486 18,9306 66,1821 SE0820472 Ratejokk 3,6 19,5599 67,8144 SE0820619 Tavvavuoma * 53 941,3 20,6633 68,4916 SE0820620 PÃ ¤ltsa * 24 957,3 20,4435 69,0056 SE0820621 LÃ ¥ktatjÃ ¥kka 7 577,7 18,4263 68,3891 SE0820623 NissuntjÃ ¥rro 25 767,3 18,845 68,246 SE0820722 Jelka-RimakÃ ¥bbÃ ¥ * 37 671,7 19,5851 66,8931 SE0820737 LaisÃ ¤lven 11 063,9 16,7981 66,1347 SI3000001 Cvelbar  skalovje 4,569 14,8302 46,4628 SI3000002 Obistove skale 13,023 14,8382 46,4714 SI3000005 MateÃ a voda in Bistrica * 197,833 14,5767 45,762 SI3000006 JeÃ ¾evec * 217,726 14,5767 45,762 SI3000012 KremÃ ¾arjev potok izvir  izliv v Barbaro * 3,341 15,1185 46,5131 SI3000013 Vrzdenec * 131,53 14,2644 46,0241 SI3000015 Medvedje Brdo * 189,065 14,1387 45,9666 SI3000016 Zaplana * 218,062 14,2329 45,9702 SI3000017 Ligojna * 138,25 14,261 49,3208 SI3000019 NemÃ ¡ki Rovt 126,311 13,9798 46,2731 SI3000020 Cerkno  ZakriÃ ¾ * 529,672 13,9679 46,1374 SI3000021 Podreber  Dvor 279,438 14,3269 46,0655 SI3000023 OtaleÃ ¾  Lazec * 493,8 13,9839 46,0841 SI3000024 AvÃ e 25,078 13,6913 46,1006 SI3000026 RibniÃ ¡ka dolina * 485,439 14,7367 45,7129 SI3000027 LipovÃ ¡Ã ek 5,099 13,8014 46,208 SI3000030 Ã ½erjav  Dolina smrti 79,934 14,8679 46,4768 SI3000031 Pod BuÃ nico  meliÃ ¡Ã a * 4,823 13,7474 46,1691 SI3000032 Pri Modreju  meliÃ ¡Ã a * 11,651 13,7548 46,1549 SI3000033 Pod Mijo  meliÃ ¡Ã a * 37,219 13,4959 46,2345 SI3000034 BanjÃ ¡ice  traviÃ ¡Ã a * 1 166,116 13,7004 46,0451 SI3000038 SmrekovÃ ¡ko pogorje * 84,266 14,8575 46,4189 SI3000042 Jezerc pri Logatcu 0,335 14,2197 45,948 SI3000043 Stahovica  meliÃ ¡Ã a * 7,021 14,6051 46,2734 SI3000045 Bohinjska Bela  skalovje 3,307 14,0627 46,3493 SI3000070 Pikrnica  SelÃ nica * 36,361 15,0177 46,5174 SI3000077 Kendove robe 69,799 14,0099 46,05 SI3000078 Jelenk 64,15 13,9893 46,0522 SI3000081 Jama v Globinah 10,163 14,0556 46,0372 SI3000082 Ukovnik 47,355 14,0282 46,0529 SI3000084 Jama pod LeÃ ¡etnico 49,927 14,0612 45,9909 SI3000087 Zelenci 54,157 13,7485 46,4924 SI3000090 Pesjakov buden 63,281 14,0514 46,3673 SI3000095 Tinetova jama 7,21 14,9599 46,2842 SI3000098 Mesarska lopa 20,976 14,9013 46,3701 SI3000102 Ledina na Jelovici * 23,19 14,1092 46,2611 SI3000103 Blato na Jelovici * 29,287 14,0812 46,2891 SI3000107 Breznica 52,112 14,155 46,3928 SI3000108 Raduha * 1 632,786 14,7472 46,4109 SI3000110 Ratitovec 2 331,3 14,0833 46,2269 SI3000119 Porezen * 849,373 13,9661 46,1841 SI3000124 Krasnica * 74,852 13,8126 46,1298 SI3000126 NanoÃ ¡Ã ica * 771,369 14,1342 45,7858 SI3000127 Grahovo ob BaÃ i 17,281 13,867 46,1618 SI3000128 Znojile 10,89 13,9143 46,1989 SI3000129 RinÃ ¾a * 239,176 14,8211 45,6696 SI3000132 Peca * 393,877 14,761 46,501 SI3000133 Radovna most v Sr. Radovni  jez HE Vintgar 43,749 14,0424 46,3819 SI3000136 Votla peÃ  11,979 14,9724 46,5462 SI3000140 BelÃ ¡ki potok * 10,992 14,864 46,5876 SI3000151 Kozje stene pri Slivnici 19,636 14,4203 45,7976 SI3000158 Babja luknja 28,443 14,3906 46,1338 SI3000166 Razbor * 1 449,978 15,0242 46,4632 SI3000167 NadiÃ ¾a s pritoki 152,686 13,4814 46,25 SI3000172 Zgornja Drava s pritoki * 4 682,751 15,3367 46,5847 SI3000173 BloÃ ¡Ã ica * 789,436 14,5319 45,7827 SI3000180 Rodine 103,922 14,1812 46,3823 SI3000182 Velka s pritoki * 18,034 15,2817 46,549 SI3000189 Ã ½ejna dolina * 54,782 14,1546 45,9583 SI3000196 Breginjski Stol * 1 600,857 13,4506 46,2738 SI3000199 Dolenja vas pri Ribnici 13,395 14,7677 45,7004 SI3000209 Jama pod Smogodnico 41,855 13,7439 46,1353 SI3000211 Jama na Pucovem kuclu * 60,868 14,1287 46,0047 SI3000216 Barbarski potok s pritoki * 35,317 15,1094 46,5024 SI3000224 Huda luknja * 3 018,193 15,1932 46,4095 SI3000230 Idrijca s pritoki * 404,501 13,9623 46,0885 SI3000231 Javorniki  SneÃ ¾nik * 44 038,324 14,3668 45,6419 SI3000232 Notranjski trikotnik * 15 231,6 14,3227 45,7752 SI3000236 KobariÃ ¡ko blato 24,891 13,5705 46,2456 SI3000253 Julijske Alpe * 74 085,584 13,7463 46,3488 SI3000254 SoÃ a z Volarjo * 1 411,814 13,6966 46,1982 SI3000255 Trnovski gozd  Nanos * 53 234,951 13,8642 45,9899 SI3000256 Krimsko hribovje  MeniÃ ¡ija * 20 334,375 14,4182 45,9061 SI3000261 Menina * 4 177,514 14,811 46,2551 SI3000263 KoÃ evsko * 106 794,154 15,035 45,6178 SI3000264 KamniÃ ¡ko  Savinjske Alpe * 14 568,085 14,6053 46,354 SI3000270 Pohorje * 27 568,109 15,4494 46,4814 SI3000271 Ljubljansko barje * 12 960,564 14,4452 46,0015 SI3000277 Podbrdo  skalovje 2,417 13,949 46,2017 SI3000278 PokljuÃ ¡ka barja * 858,908 13,9729 46,3354 SI3000281 Vrhe  povirno barje 6,3 15,0322 46,493 SI3000285 Karavanke * 23 090,001 14,4001 46,3859 SI3000291 Ljubljanica  GradaÃ ¡Ã ica  Mali Graben 186,579 14,5602 46,0509 SI3000293 Jenina * 9,534 15,1118 46,4547 SI3000297 MiÃ ¡ja dolina * 637,258 14,5865 45,8039 SI3000299 Pajsarjeva jama 23,215 14,2652 45,9998 SI3000309 Savinja GruÃ ¡ovlje  PetrovÃ e * 464,175 15,1152 46,2423 SI3000310 Bezuljak 86,562 14,3762 45,834 SI3000311 Vitanje  Oplotnica * 1 304,473 15,2988 46,3908 SI3000315 Ã ½iÃ nica s pritoki * 10,896 15,4029 46,3103 SI3000320 TrÃ ¾iÃ ¡Ã ica s pritoki * 15,483 14,689 45,7676 SI3000322 Sopot s pritoki * 4,802 14,8633 46,3689 SI3000323 CerkniÃ ¡Ã ica * 12,803 14,4926 45,8098 SI3000324 Ã rni potok * 36,603 14,9932 46,5203 SI3000325 Potok Reka s pritoki * 11,252 14,1826 45,943 SI3000327 DomaÃ ek * 1,645 13,6403 46,0754 SI3000334 Berje  Zasip * 168,377 14,1139 46,393 SI3000335 Polhograjsko hribovje * 2 965,092 14,2416 46,041 SI3000342 Cereja * 2,809 14,6313 45,8233 SI3000348 Bohinjska Bistrica in Jereka * 727,26 13,9338 46,2743 SI3000349 PeraÃ ica * 10,904 14,2271 46,3389 SI3000350 MavelÃ ¡Ã ica  povirni del * 9,768 14,3998 46,0948 SI3000351 RoÃ evnica * 1,064 14,2833 46,3505 SI3000353 Ã Ã urkov potok * 2,633 14,5832 45,8763 SI3000359 LuÃ nica * 8,973 14,7263 46,3334 SI3000360 Dreta * 14,829 14,7791 46,2829 SI3000363 Drameljski potok * 3,426 15,3842 46,2889 SI3000372 Kanomljica s pritoki * 16,183 13,9314 46,0435 SI3000373 KovniÃ ¡ca * 2,196 14,3355 46,0325 SI3000374 TiÃ nica * 1,658 14,3187 46,0295 SI3000381 Slatnik 118,572 13,9962 46,2393 SI3000383 Jamnikova in StrevÃ eva peÃ  88,412 14,6526 46,426 SI3000384 Huda peÃ  18,834 14,6806 46,4275 SI3000385 Robnik 26,757 14,7267 46,4428 SKUEV0001 Tri peniaÃ ¾ky * 140,511 20,2258 48,6178 SKUEV0002 LÃ ºky pod Ukorovou 12,13 20,1300 48,6972 SKUEV0003 Rimava 4,066 19,9419 48,6722 SKUEV0005 DrieÃ ovÃ ¡ * 30,302 21,9883 48,9211 SKUEV0008 RepiskÃ ¡ * 61,82 19,3633 48,6383 SKUEV0009 Koryto * 25,056 19,4575 48,6197 SKUEV0011 Svetlica 1,937 22,0503 49,1869 SKUEV0013 StrÃ ¡Ã ¾ 19,834 18,5467 48,5503 SKUEV0014 LÃ ¡zky * 24,742 22,0622 49,1764 SKUEV0015 DolnÃ ¡ Bukovina * 292,654 18,9453 48,3928 SKUEV0016 KoÃ ¡ariskÃ ¡ * 25,05 21,9600 49,2397 SKUEV0018 LÃ ºka pod cintorÃ ­nom 4,97 20,1083 48,6892 SKUEV0021 ViniÃ ¡te * 5,803 18,0631 48,6475 SKUEV0023 Tomov Ã ¡tÃ ¡l * 1,534 18,5753 48,5492 SKUEV0024 HradnÃ ¡ dolina * 14,352 18,0261 48,6092 SKUEV0025 Vihorlat * 229,061 22,1167 48,8917 SKUEV0035 Ã ebovskÃ ¡ lesostep * 192,335 19,2331 48,1978 SKUEV0036 Litava * 2 629,704 19,0933 48,2250 SKUEV0043 KamennÃ ¡ * 823,988 21,8753 49,2828 SKUEV0044 BadÃ ­nsky prales * 154,019 19,0519 48,6856 SKUEV0045 Kopa * 90,542 19,4572 48,6017 SKUEV0046 Javorinka * 44,311 19,4997 48,6133 SKUEV0047 DobroÃ skÃ ½ prales * 203,849 19,6800 48,6814 SKUEV0048 Dukla * 6 860,582 21,8442 49,3672 SKUEV0049 AlÃ ºvium Rieky * 13,081 22,0944 49,1397 SKUEV0050 HumenskÃ ½ Sokol * 286,612 21,9253 48,9036 SKUEV0051 KyjovskÃ ½ prales * 397,42 22,0167 48,8583 SKUEV0056 HabÃ ¡Ã ovo * 3,319 19,6697 48,5903 SKUEV0057 RaÃ ¡eliniskÃ ¡ Oravskej kotliny * 839,62 19,7589 49,3986 SKUEV0058 TlstÃ ¡ * 292,518 19,3603 48,9608 SKUEV0059 JelÃ ¡ie * 28,19 19,5692 49,0389 SKUEV0060 Chraste 13,729 19,5256 49,0350 SKUEV0061 DemÃ ¤novskÃ ¡ slatina 1,666 19,5792 49,0453 SKUEV0062 PrÃ ­boj * 10,126 19,2283 48,7456 SKUEV0063 Ublianka * 24,923 22,3333 48,9419 SKUEV0101 KlokoÃ ovskÃ © raÃ ¡eliniskÃ ¡ * 36,724 18,5506 49,4917 SKUEV0102 Ã ertov * 400,755 18,2331 49,2775 SKUEV0103 Ã achtickÃ © Karpaty * 710,516 17,7292 48,7006 SKUEV0104 HomoÃ ¾skÃ © Karpaty * 5 182,636 17,1431 48,2728 SKUEV0105 SpiÃ ¡skopodhradskÃ © travertÃ ­ny * 231,369 20,7733 48,9906 SKUEV0106 MurÃ ¡Ã  * 178,823 20,4836 48,8775 SKUEV0107 SpiÃ ¡skopodhradskÃ © strÃ ¡ne * 55,049 20,6944 49,0156 SKUEV0108 Ordzovianske dubiny * 216,322 20,7836 49,0492 SKUEV0109 RajtopÃ ­ky * 256,336 20,8647 48,9964 SKUEV0110 LevoÃ skÃ © dubiny * 600,317 20,5333 49,0439 SKUEV0111 DravÃ ianska strÃ ¡Ã  3,291 20,4853 49,0150 SKUEV0112 SlovenskÃ ½ raj * 16 864,988 20,3503 48,9053 SKUEV0127 TemeÃ ¡skÃ ¡ skala * 164,205 18,4914 48,8750 SKUEV0128 RokoÃ ¡ * 5 666,979 18,4122 48,7619 SKUEV0130 Zobor * 1 904,791 18,1158 48,3581 SKUEV0131 GÃ ½meÃ ¡ * 73,407 18,2186 48,4053 SKUEV0132 Kostolianske lÃ ºky * 4,216 18,2525 48,4186 SKUEV0133 HÃ ´rky * 82,419 18,1886 48,4869 SKUEV0134 KulhÃ ¡Ã  * 129,188 18,0883 48,6986 SKUEV0135 BoÃ ina * 45,18 18,0572 48,6247 SKUEV0136 DolnÃ © lazy * 7,265 18,0775 48,6389 SKUEV0137 ZÃ ¡hrada 20,026 18,0536 48,6336 SKUEV0138 LivinskÃ ¡ jelÃ ¡ina * 13,726 18,0839 48,7233 SKUEV0139 GÃ ¡novskÃ © slaniskÃ ¡ * 41,492 20,3372 49,0233 SKUEV0140 SpiÃ ¡skoteplickÃ © slatiny * 26,205 20,2303 49,0417 SKUEV0141 BelÃ ¡ * 327,205 19,8039 49,0950 SKUEV0142 Hybica 23,457 19,8511 49,0592 SKUEV0143 Biely VÃ ¡h 36,215 19,9975 49,0669 SKUEV0144 Belianske lÃ ºky 105,772 20,3839 49,2164 SKUEV0145 Medzi bormi * 8,109 19,6306 49,2669 SKUEV0146 BlatÃ ¡ * 185,433 20,0406 49,0936 SKUEV0147 Ã ½arnovica * 18,293 18,8742 48,8419 SKUEV0148 VlÃ ¡ra * 62,272 18,0786 49,0178 SKUEV0149 Mackov bok * 3,926 19,2550 48,7617 SKUEV0150 Ã ervenÃ ½ grÃ ºÃ  * 245,438 19,4186 48,9864 SKUEV0151 PohorelskÃ © vrchovisko * 20,04 20,0231 48,8508 SKUEV0152 SliaÃ ske travertÃ ­ny * 7,057 19,4158 49,0561 SKUEV0153 HornÃ © lazy 38,079 19,5994 48,8144 SKUEV0154 SuchÃ ¡ dolina 3,115 19,5961 48,8297 SKUEV0163 Rudava * 1 958,66 17,2694 48,5411 SKUEV0164 RevÃ ºca * 35,862 19,2767 48,9800 SKUEV0175 SedliskÃ ¡ * 44,867 17,8294 48,4508 SKUEV0185 Pramene HruÃ ¡tÃ ­nky * 217,243 19,2533 49,2786 SKUEV0186 MlÃ ¡Ã ky * 402,475 19,0267 48,6603 SKUEV0187 RaÃ ¡eliniskÃ ¡ OravskÃ ½ch BeskÃ ½d * 130,943 19,2553 49,5008 SKUEV0188 Pilsko * 701,079 19,3167 49,5217 SKUEV0189 Babia hora * 504,319 19,5078 49,5711 SKUEV0190 SlanÃ ¡ voda * 221,605 19,4939 49,5342 SKUEV0191 RaÃ ¡eliniskÃ ¡ Bielej Oravy * 39,168 19,2881 49,4683 SKUEV0192 ProseÃ nÃ © * 2 300,457 19,5042 49,1756 SKUEV0193 ZimnÃ ­k 37,731 19,6608 49,3950 SKUEV0194 HybickÃ ¡ tiesÃ ava 564,082 19,8894 49,0886 SKUEV0196 BrezovÃ © 13,215 20,0292 49,0514 SKUEV0197 SalatÃ ­n * 3 345,004 19,3342 48,9903 SKUEV0198 Zvolen * 2 590,065 19,2289 48,9033 SKUEV0199 Plavno 52,75 19,2397 48,7314 SKUEV0200 KlenovskÃ ½ Vepor * 343,033 19,7586 48,6872 SKUEV0201 Gavurky * 68,035 19,1344 48,4658 SKUEV0202 TreÃ ¡kovÃ ¡ 25,207 20,1494 48,6661 SKUEV0203 Stolica * 2 811,988 20,1969 48,7625 SKUEV0204 HomoÃ ¾a * 22,73 20,1917 48,8308 SKUEV0205 HubkovÃ ¡ * 2 792,518 21,8983 48,9828 SKUEV0206 HumenskÃ ¡ * 215,795 21,9467 48,9133 SKUEV0207 KamennÃ ¡ baba * 343,443 20,9319 49,0606 SKUEV0209 MorskÃ © oko * 16 007,515 22,2603 48,8247 SKUEV0210 StinskÃ ¡ * 1 526,545 22,4967 48,9994 SKUEV0211 DaÃ ovÃ ¡ * 898,48 21,9594 49,3275 SKUEV0212 MuteÃ  * 33,08 20,2728 48,5936 SKUEV0216 Sitno * 935,557 18,8761 48,4017 SKUEV0221 VarÃ ­nka * 118,69 18,9328 49,2386 SKUEV0222 JeleÃ ¡Ã a * 65,555 19,6886 49,4011 SKUEV0224 JereÃ aÃ ¡ 136,848 20,7669 48,9733 SKUEV0225 MurÃ ¡nska planina * 20 257,367 19,9981 48,7661 SKUEV0228 Ã vihrovÃ ¡ * 3,473 19,7742 49,1114 SKUEV0229 BukovskÃ © vrchy * 29 230,778 22,3669 49,0658 SKUEV0230 Makovica * 441,622 22,0800 49,0244 SKUEV0231 BrekovskÃ ½ hradnÃ ½ vrch * 29,621 21,8311 48,9025 SKUEV0232 Laborec * 15,807 21,8447 49,3397 SKUEV0233 SÃ ºtok Udavy s Ã lovnicou * 21,566 22,0431 49,0222 SKUEV0234 UliÃ ka * 102,886 22,4569 49,0072 SKUEV0238 VeÃ ¾kÃ ¡ Fatra * 46 349,422 19,0767 48,9822 SKUEV0239 Kozol * 92,873 18,7569 49,1144 SKUEV0240 KÃ ¾ak * 83,372 18,6369 48,9775 SKUEV0241 SvrÃ innÃ ­k * 219,835 18,9961 48,8025 SKUEV0243 Orava * 420,691 19,3597 49,2581 SKUEV0244 HarmaneckÃ ½ HlbokÃ ½ jarok * 50,532 19,0089 48,8206 SKUEV0245 Boky * 168,043 19,0233 48,5681 SKUEV0246 Ã upÃ ­n * 12,653 19,2650 48,7519 SKUEV0247 Rohy * 24,407 19,3686 48,5436 SKUEV0248 MoÃ idlianska skala * 204,766 19,4019 48,6003 SKUEV0249 HrbatÃ ¡ lÃ ºÃ ka * 180,661 19,3936 48,6489 SKUEV0250 KrivoÃ ¡tianka * 708,011 21,8856 48,8906 SKUEV0251 ZÃ ¡zrivskÃ © lazy * 2 928,145 19,1608 49,2794 SKUEV0252 MalÃ ¡ Fatra * 22 253,171 19,0481 49,1914 SKUEV0253 VÃ ¡h 296,779 19,2431 49,1006 SKUEV0254 MoÃ iar * 7,72 19,1517 49,1536 SKUEV0255 Ã ujskÃ © raÃ ¡elinisko 13,015 18,6200 49,0622 SKUEV0256 StrÃ ¡Ã ¾ovskÃ © vrchy * 29 972,989 18,4708 49,0489 SKUEV0258 TlstÃ ½ vrch * 1 216,32 18,8658 48,3006 SKUEV0259 StarÃ ¡ hora * 2 400,183 18,9283 48,3153 SKUEV0260 MÃ ¤siarsky bok * 286,959 19,0908 48,3986 SKUEV0262 Ã ajkovskÃ © bralie * 1 620,992 18,6047 48,3267 SKUEV0263 HodruÃ ¡skÃ ¡ hornatina * 10 267,739 18,6781 48,3903 SKUEV0264 KlokoÃ  * 2 280,825 18,7775 48,4867 SKUEV0265 SuÃ ¥ * 9 041,332 18,9053 48,5267 SKUEV0266 Skalka * 9 715,062 19,0078 48,4756 SKUEV0267 Biele hory * 10 146,068 17,3122 48,4736 SKUEV0268 BukovÃ ¡ * 9,434 17,3678 48,5372 SKUEV0271 Ã Ã ¡ndorky * 3,113 18,6367 48,2992 SKUEV0273 VtÃ ¡Ã nik * 10 056,586 18,5906 48,6139 SKUEV0274 BaskÃ © * 4 032,551 18,2764 48,8769 SKUEV0275 KÃ aÃ ¾Ã ­ stÃ ´l * 4 227,032 18,3242 48,8297 SKUEV0276 KuchynskÃ ¡ hornatina * 3 274,964 17,2108 48,3636 SKUEV0277 Nad vinicami * 0,484 17,4264 48,5064 SKUEV0278 BrezovskÃ © Karpaty * 2 671,054 17,5575 48,6378 SKUEV0281 TÃ stie * 28,786 19,9892 48,6589 SKUEV0282 TisovskÃ ½ kras * 1 469,366 19,8986 48,6803 SKUEV0283 LÃ ºky pod BesnÃ ­kom * 83,827 20,2203 48,8536 SKUEV0284 TeplickÃ © strÃ ¡ne * 352,179 20,2886 48,6097 SKUEV0285 AlÃ ºvium MurÃ ¡Ã a * 226,325 20,2453 48,6133 SKUEV0286 HornÃ ¡dske vÃ ¡pence * 28,032 20,6353 48,9139 SKUEV0287 Galmus * 3 200,108 20,7786 48,8936 SKUEV0288 KysuckÃ © Beskydy * 7 000,953 19,0356 49,3922 SKUEV0289 ChmÃ ºra 0,976 19,0961 49,3833 SKUEV0290 HornÃ ½ tok HornÃ ¡du * 348,472 20,3817 48,9872 SKUEV0291 SvÃ ¤tojÃ ¡nsky potok * 28,858 20,7794 48,9217 SKUEV0296 TurkovÃ ¡ * 403,057 19,9314 49,0222 SKUEV0297 Brezinky * 8,691 20,1706 48,8486 SKUEV0298 BrvniÃ ¡te * 74,77 19,2325 48,7925 SKUEV0299 Baranovo * 861,473 19,1369 48,7825 SKUEV0300 SkribÃ ovo * 126,296 19,7681 48,9861 SKUEV0301 Kopec * 3,764 19,2272 48,7831 SKUEV0302 Ã umbierske Tatry * 44 028,462 19,4517 48,9100 SKUEV0303 AlÃ ºvium Hrona * 225,053 20,1800 48,8367 SKUEV0304 OravskÃ ¡ vodnÃ ¡ nÃ ¡drÃ ¾ * 252,114 19,5200 49,4239 SKUEV0305 ChoÃ  * 1 626,544 19,3289 49,1372 SKUEV0306 Pod SuchÃ ½m hrÃ ¡dkom * 752,715 19,8236 49,1189 SKUEV0307 Tatry * 66 994,27 19,9661 49,1978 SKUEV0308 Machy * 165,818 19,8983 49,1228 SKUEV0309 Poprad * 48,555 20,1639 49,0672 SKUEV0310 KrÃ ¡Ã ¾ovohoÃ ¾skÃ © Tatry * 30 478,969 19,9803 48,9311 SKUEV0318 Pod Bukovou * 537,98 21,8489 49,2569 SKUEV0319 PoÃ ¾ana * 3 071,826 19,4867 48,6806 SKUEV0320 Ã indliar * 7,688 20,9175 49,0442 SKUEV0321 SalvÃ ¡torskÃ © lÃ ºky * 2,677 20,9417 49,0450 SKUEV0322 FintickÃ © svahy * 746,515 21,2522 49,0672 SKUEV0323 DemjatskÃ © kopce * 8,675 21,2986 49,1097 SKUEV0324 RadvanovskÃ © skalky * 2,593 21,4561 49,0553 SKUEV0325 Medzianske skalky * 9,496 21,4756 49,0428 SKUEV0326 StrahuÃ ¾ka * 1 170,007 21,4581 48,6547 SKUEV0327 MiliÃ  * 5 113,016 21,4608 48,5769 SKUEV0328 StrednÃ © PohornÃ ¡die * 7 092,96 21,1550 48,8264 SKUEV0330 DunitovÃ ¡ skalka * 1,477 21,1250 48,9231 SKUEV0331 Ã ergovskÃ ½ MinÃ ol * 4 262,343 21,0319 49,2275 SKUEV0332 Ã ergov * 6 029,045 21,1517 49,1875 SKUEV0333 Beliansky potok 2,349 20,4108 49,2019 SKUEV0334 VeÃ ¾kÃ © osturnianske jazero * 45,516 20,2178 49,3428 SKUEV0335 MalÃ © osturnianske jazerÃ ¡ * 6,465 20,2047 49,3397 SKUEV0336 Torysa * 19,145 20,7294 49,1392 SKUEV0337 Pieniny * 1 302,356 20,4247 49,3972 SKUEV0338 PlaveÃ skÃ © Ã ¡trkoviskÃ ¡ 66,245 20,8522 49,2669 SKUEV0339 PieninskÃ © bradlÃ ¡ * 75,499 20,5944 49,3586 SKUEV0342 DrieÃ ovec * 206,204 20,6797 48,6389 SKUEV0343 PleÃ ¡ivskÃ © strÃ ¡ne * 397,485 20,4050 48,5756 SKUEV0344 StarovodskÃ © jedliny * 468,675 20,6533 48,7767 SKUEV0346 Pod StrÃ ¡Ã ¾nym hrebeÃ om * 178,398 20,3903 48,5611 SKUEV0348 Ã ierna Moldava * 1 894,776 20,8006 48,6844 SKUEV0349 JasovskÃ © dubiny * 35,631 20,9675 48,6781 SKUEV0350 BrzotÃ ­nske skaly * 436,288 20,4894 48,5983 SKUEV0351 FolkmarskÃ ¡ skala * 136,768 21,0092 48,8306 SKUEV0353 PleÃ ¡ivskÃ ¡ planina * 2 860,314 20,4300 48,6225 SKUEV0354 HnileckÃ © raÃ ¡eliniskÃ ¡ * 54,482 20,5894 48,8219 SKUEV0356 HornÃ ½ vrch * 6 027,69 20,7797 48,6411 SKUEV0364 PokoradzskÃ © jazierka * 62,644 20,0272 48,4281 SKUEV0366 DrienÃ anskÃ ½ kras * 1 609,111 20,0881 48,5308 SKUEV0367 Holubyho kopanice * 3 900,063 17,7892 48,8583 SKUEV0368 BrezovskÃ ¡ dolina * 2,476 18,1436 49,0914 SKUEV0369 PavÃ ºkov jarok * 26,7 17,6647 48,7744 SKUEV0371 Ã ½alostinÃ ¡ * 219,503 17,4403 48,8178 SKUEV0372 KrivoklÃ ¡tske lÃ ºky * 4,33 18,1367 49,0589 SKUEV0373 KrivoklÃ ¡tske bradlÃ ¡ * 64,492 18,1553 49,0411 SKUEV0374 ZÃ ¡hradskÃ ¡ * 9,115 17,6867 48,8322 SKUEV0375 KrasÃ ­n * 64,135 18,0061 48,9589 SKUEV0376 VrÃ ¡atskÃ © bradlÃ ¡ * 275,32 18,1572 49,0756 SKUEV0377 LukovskÃ ½ vrch * 215,61 17,8656 48,8892 SKUEV0378 NebrovÃ ¡ * 27,773 18,1242 49,1208 SKUEV0379 Kobela * 6,038 17,8367 48,7786 SKUEV0380 TematÃ ­nske vrchy * 2 520,314 17,9300 48,6592 SKUEV0381 Dielnice * 104,823 18,8100 48,9617 SKUEV0382 Turiec a BlatnickÃ ½ potok * 264,195 18,7944 48,8989 SKUEV0383 PonickÃ ¡ dÃ ºbrava * 13,28 19,3081 48,6936 SKUEV0384 KlenovskÃ © BlatÃ ¡ * 3,896 19,7936 48,6939 SKUEV0385 PliÃ ¡kov * 45,696 22,1383 49,1447 SKUEV0386 HostovickÃ © lÃ ºky * 13,362 22,1156 49,1294 SKUEV0387 Beskyd * 5 348,588 22,0167 49,2208 SKUEV0388 Vydrica * 7,321 17,1000 48,1989 SKUEV0390 PustÃ © pole * 90,351 21,4408 48,9325 SKUEV0397 VÃ ¡h pri Zamarovciach 54,558 18,0436 48,9039 SKUEV0398 SlanÃ ¡ * 35,231 20,4742 48,5836 SKUEV0399 BacÃ ºÃ ¡ska jelÃ ¡ina * 4,544 19,8053 48,8408 SKUEV0400 Detviansky potok * 73,166 19,4283 48,5997 SKUEV0401 DubnÃ ­cke bane * 241,564 21,4669 48,9294 SKUEV0402 Bradlo 0,001 20,1836 48,6242 SKUEV0503 Predhorie * 45,257 17,3136 48,3742 SKUEV0506 Orlie skaly * 30,423 17,6508 48,6269 SKUEV0520 HornÃ ½ tok Myjavy * 24,62 17,4378 48,6667 SKUEV0563 Ã ifflovskÃ © * 1,854 17,4006 48,7978 SKUEV0564 DubovÃ ¡ * 10,125 17,7964 48,6611 SKUEV0565 PrieÃ ¾aÃ ina * 36,659 17,9906 48,7061 SKUEV0566 BeckovskÃ © Skalice * 33,031 17,8967 48,7753 SKUEV0567 TureckÃ ½ vrch * 31,9 17,8603 48,7842 SKUEV0568 BorotovÃ ¡ * 1,251 17,6447 48,8300 SKUEV0569 PovaÃ ¾skÃ ½ Inovec * 34,67 18,0372 48,7731 SKUEV0575 Prepadlisko * 8,077 17,9619 48,8736 SKUEV0576 TlstÃ ¡ hora * 1,15 17,8942 48,8892 SKUEV0578 JachtÃ ¡r * 30,557 17,9361 48,9072 SKUEV0579 MituchovskÃ © * 1,469 17,9733 48,9467 SKUEV0580 DolnÃ © BrannÃ © * 1,343 18,0800 49,0239 SKUEV0581 Klapy * 6,212 18,4225 49,1614 SKUEV0588 StehlÃ ­kovskÃ © * 9,92 17,9103 48,9883 SKUEV0589 Chynoriansky luh 46,259 18,2667 48,6217 SKUEV0590 BielickÃ © bahnÃ ¡ * 2,874 18,3447 48,6286 SKUEV0593 Sokolec * 224,76 18,5433 48,5275 SKUEV0638 ReviÃ ¡tskÃ ½ rybnÃ ­k 23,541 18,7272 48,5144 SKUEV0640 BujaÃ ia lÃ ºka 2,141 18,9381 48,7061 SKUEV0641 Papradianka * 23,932 18,3661 49,2700 SKUEV0642 JavornÃ ­cky hrebeÃ  * 1 356,24 18,3314 49,3028 SKUEV0643 RÃ ¡ztockÃ © penovcovÃ © pramenisko * 0,707 18,4211 49,3175 SKUEV0644 PetroviÃ ka * 16,964 18,4956 49,2936 SKUEV0647 BystrickÃ © sihly 13,599 18,9850 49,3483 SKUEV0648 PrÃ ­slop * 19,173 18,9283 49,4236 SKUEV0655 Predmieranka * 23,273 18,5831 49,4389 SKUEV0657 MalÃ ½ Polom * 208,818 18,6044 49,4983 SKUEV0658 Ã stie Bielej Oravy * 45,361 19,4714 49,3981 SKUEV0659 KoleÃ ovÃ ¡ 77,561 19,2500 49,4011 SKUEV0660 Macangov Beskyd 16,098 19,1497 49,3414 SKUEV0661 HruÃ ¡tÃ ­nska hoÃ ¾a * 159,502 19,2539 49,3181 SKUEV0662 VasiÃ ¾ovskÃ ¡ hoÃ ¾a * 48,658 19,2461 49,2942 SKUEV0663 Ã Ã ­p * 1 794,308 19,1761 49,1675 SKUEV0664 UholnÃ ­ky * 7,45 18,9997 49,1247 SKUEV0665 StreÃ nianske meandre VÃ ¡hu * 67,704 18,8881 49,1625 SKUEV0667 SlneÃ nÃ © skaly * 88,142 18,7178 49,1450 SKUEV0671 OleÃ ¡nianske raÃ ¡eliniskÃ ¡ * 44,505 18,6342 49,4786 SKUEV0684 JelÃ ¡ovec * 5,563 19,2769 48,6608 SKUEV0694 Vrchslatina * 18,05 19,6306 48,6525 SKUEV0695 Rohoznianska jelÃ ¡ina * 4,49 19,7644 48,7664 SKUEV0708 PrimovskÃ © skaly 7,608 20,3850 49,0156 SKUEV0709 PoÃ ¡ * 34,6 20,2828 49,1350 SKUEV0712 Osturniansky potok 8,178 20,2811 49,3406 SKUEV0728 PodpoÃ ¾ana 1,633 19,8119 48,7575 SKUEV0729 Rosiarka 6,085 19,8247 48,7111 SKUEV0730 HodoÃ ¡ov les * 21,568 20,0700 48,6783 SKUEV0737 Palanta * 758,22 20,9175 48,6303 SKUEV0754 StebnÃ ­cka Magura * 184,645 21,2378 49,3653 SKUEV0755 RegetovskÃ © raÃ ¡elinisko 2,729 21,2775 49,4239 SKUEV0759 HornÃ ½ tok ChotÃ ianky 2,557 21,7967 49,3117 SKUEV0761 Vydranka * 8,075 21,9597 49,2800 SKUEV0763 HornÃ ½ tok VÃ ½ravy * 18,728 22,0181 49,1694 SKUEV0777 StarobystrickÃ © prenovcovÃ © pramenisko * 10 18,9411 49,3428 SKUEV0778 LipnÃ ­kovskÃ © 79,734 17,9300 48,9872 SKUEV0782 VydrnÃ ­cka slatina 11,371 20,4053 48,9892 SKUEV0784 MaÃ ¡ianskÃ © sysÃ ¾ovisko 19,83 20,5117 48,9472 SKUEV0785 Havrania dolina * 8,996 20,4322 48,8753 SKUEV1013 StrÃ ¡Ã ¾ 329,039 18,5347 48,5497 SKUEV1059 JelÃ ¡ie * 8,79 19,5664 49,0358 SKUEV1149 Mackov bok * 7,76 19,2883 48,7786 SKUEV1152 SliaÃ ske travertÃ ­ny 0,234 19,3511 49,0481 SKUEV1197 SalatÃ ­n * 19,07 19,3264 48,9528 SKUEV1256 StrÃ ¡Ã ¾ovskÃ © vrchy * 268,243 18,3556 49,0008 SKUEV1267 Biele hory * 24,123 17,2289 48,4339 SKUEV1276 KuchynskÃ ¡ hornatina * 1,462 17,1744 48,3942 SKUEV1278 BrezovskÃ © Karpaty * 320,829 17,5600 48,6139 SKUEV1297 Brezinky 0,753 20,1236 48,8475 SKUEV1302 Ã umbierske Tatry * 11,61 19,5872 48,8619 SKUEV1303 AlÃ ºvium Hrona * 245,11 19,4131 48,7911 SKUEV1310 KrÃ ¡Ã ¾ovohoÃ ¾skÃ © Tatry * 70,93 19,8894 49,0092 SKUEV1337 Pieniny * 1 389,953 20,5136 49,3839 SKUEV1375 KrasÃ ­n * 2,177 17,9864 48,9550 SKUEV1387 Beskyd * 78,995 22,0394 49,2047 SKUEV1388 Vydrica * 25,8 17,0956 48,2169